ICJ_166_ConventionTerrorismFinancingCERD_UKR_RUS_2017-04-19_ORD_01_NA_03_FR.txt.                                                                             155



                     OPINION INDIVIDUELLE
               DE M. LE JUGE CANÇADO TRINDADE

[Traduction]


                           table des matières

                                                                     Paragraphes

   I. Prolégomènes                                                          1-2
  II. Le développement conceptuel du régime des mesures
      conservatoires                                                       3-11
 III. Mesures conservatoires : le critère de la vulnérabilité de
      certains groupes de population                                      12-26
     1. La vulnérabilité humaine dans la jurisprudence internatio-
        nale                                                              12-20
     2. La vulnérabilité humaine dans le cas d’espèce                     21-26
        a) La demande en indication de mesures conservatoires
           présentée par l’Ukraine                                        21-22
        b) Les arguments de chacune des deux Parties sur la vul-
           nérabilité humaine                                             23-26
 IV. Mesures conservatoires : l’extrême vulnérabilité des vic-
     times, le risque d’un nouveau préjudice irréparable et
     l’urgence de la situation                                            27-35
  V. Critère décisif : la vulnérabilité humaine et non la « plau-
     sibilité » des droits                                                36-44
 VI. Nécessité et importance des mesures conservatoires en
     l’espèce                                                             45-51
VII. L’attention portée par la communauté internationale aux
     conditions de vie des populations partout dans le monde              52-55
VIII. Mesures conservatoires : protection de la personne
      humaine, par-delà la dimension strictement interétatique            56-61
 IX. Violence chronique et tragédie de la vulnérabilité
     humaine                                                              62-67
  X. Mesures conservatoires : protection des populations
     vivant sur un territoire                                             68-73
 XI. Régime juridique autonome des mesures conservatoires :
     obligation de mettre en œuvre ces mesures                            74-83

                                                                             55

application de la cirft et de la ciedr (op. ind. cançado trindade) 156

      1. Défaut de mise en œuvre et responsabilité de l’Etat              77-78
      2. La nécessité pour la Cour de constater sans délai le
         non-respect de mesures conservatoires : une position
         antivolontariste                                                 79-80
      3. Non-respect des mesures conservatoires et devoir de
         réparation                                                       81-83
XII. Épilogue                                                             84-91




                              I. Prolégomènes

   1. J’ai voté en faveur de l’ordonnance par laquelle la Cour internatio-
nale de Justice a, ce jour, 19 avril 2017, indiqué des mesures conserva-
toires en l’aﬀaire relative à l’Application de la convention internationale
pour la répression du financement du terrorisme et de la convention interna-
tionale sur l’élimination de toutes les formes de discrimination raciale
(Ukraine c. Fédération de Russie). La présente espèce soulève toutefois
certaines questions connexes auxquelles j’attache une grande importance
et qui, bien que sous-tendant, à mon avis, la décision de la Cour, n’ont
pas été abordées dans ses motifs ; je me sens donc tenu, dans le présent
exposé de mon opinion individuelle, d’en faire état et de présenter les fon-
dements de ma position personnelle à cet égard. Je le fais animé par le
sens du devoir, inhérent à l’exercice de la fonction judiciaire internatio-
nale, d’autant que certaines des conclusions qui me semblent devoir être
tirées au vu du dossier en l’espèce ne sont pas expressément traitées dans
le raisonnement.
   2. Cela étant posé, j’articulerai ma réﬂexion autour des thèmes sui-
vants : a) le développement conceptuel du régime des mesures conserva-
toires ; b) le critère de la vulnérabilité de certains groupes de population
(la vulnérabilité humaine dans la jurisprudence internationale et dans le
cas d’espèce) ; c) l’extrême vulnérabilité des victimes, le risque d’un nou-
veau préjudice irréparable et l’urgence de la situation ; d) le critère décisif,
qui est la vulnérabilité humaine et non la « plausibilité » des droits ; e) la
nécessité et l’importance de mesures conservatoires dans le cas d’espèce ;
f) l’attention portée par la communauté internationale aux conditions de
vie des populations partout dans le monde ; g) les mesures conservatoires
et la protection de la personne humaine, par-delà la dimension stricte-
ment interétatique ; h) la violence chronique et la tragédie de la vulnéra-
bilité humaine ; i) les mesures conservatoires et la protection des
populations vivant sur un territoire ; et j) le régime juridique autonome
des mesures conservatoires : l’obligation de mettre en œuvre ces mesures,
le manquement à cette obligation et la responsabilité de l’Etat, la néces-
sité de constater de tels manquements sans délai et l’obligation de répara-
tion. En conclusion, j’exposerai mes réﬂexions ﬁnales.

                                                                             56

application de la cirft et de la ciedr (op. ind. cançado trindade) 157

                 II. Le développement conceptuel du régime
                          des mesures conservatoires

   3. Les mesures conservatoires existent de longue date, et trouvent
leur origine dans le droit interne. Après une première phase de conceptua-
lisation dans ce cadre, elles ont été progressivement transposées, dans la
première moitié du XXe siècle, en droit international (procédural) 1, par le
jeu de la pratique des juridictions internationales arbitrales et judiciaires.
Au cours des dernières décennies, leur nature préventive et leurs
eﬀets juridiques ont été précisés, et leur régime s’est progressivement
développé 2.
   4. Dès leur transposition dans l’ordre juridique international, à
l’époque de la Cour permanente de Justice internationale (CPJI), l’impor-
tance de ces mesures pour le développement progressif du droit inter-
national lui-même s’est trouvée mise en évidence 3. De fait, les
mesures conservatoires, qui étaient à l’origine des mesures de précaution
en droit procédural interne, se sont, de mon point de vue, muées au ﬁl
du temps en véritable garantie juridictionnelle de nature préventive en
droit procédural international, acquérant un caractère proprement
tutélaire 4.
   5. Les mesures conservatoires ont par ailleurs ouvert la voie à une sur-
veillance continue lorsque perdurent des situations d’une « extrême urgence
et d’une extrême gravité » aﬁn de « prévenir des dommages irréparables
aux personnes », en particulier à celles qui sont dans un état de grande
vulnérabilité, voire totalement sans défense. En eﬀet, comme je l’ai souli-
gné dans le cadre d’une autre juridiction il y a près de vingt ans, dans les
situations « de vulnérabilité touchant aux droits fondamentaux de la per-
sonne humaine qui se prolongent dans le temps de façon excessive », les

    1 Voir notamment, s’agissant de la jurisprudence des juridictions nationales, E. García de

Enterria, La Batalla por las Medidas Cautelares, 2e éd. rév., Madrid, Civitas, 1995, p. 25-385 ;
et, s’agissant des juridictions internationales, R. Bernhard (dir. publ.), Interim Measures Indi-
cated by International Courts, Berlin/Heidelberg, Springer-Verlag, 1994, p. 1-152.
    2 Comme je l’ai souligné alors que je siégeais au sein d’une autre juridiction interna-

tionale : voir A. A. Cançado Trindade, « Preface by the President of the Inter-American
Court of Human Rights », Compendium of Provisional Measures (juin 1996-juin 2000), vol. 2,
série E, San José (Costa Rica), Cour interaméricaine des droits de l’homme (CIADH),
2000, p. VII-XVIII, et sources citées.
    3 Voir P. Guggenheim, Les mesures provisoires de procédure internationale et leur

influence sur le développement du droit des gens, Paris, Librairie du Recueil Sirey, 1931,
p. 14-15 et 62. Déjà à l’époque, la CPJI avait reconnu la faculté qui était la sienne d’indi-
quer ou de modiﬁer ex officio des mesures conservatoires, dans des termes s’écartant de
ceux dans lesquels elles avaient été sollicitées ; voir G. Guyomar, Commentaire du Règle-
ment de la Cour internationale de Justice — Interprétation et pratique, Paris, Pedone, 1973,
p. 348. S’agissant de la pratique antérieure de la CIJ, voir notamment, pour les questions
de compétence, L. Daniele, Le Misure Cautelari nel Processo dinanzi alla Corte Interna-
zionale di Giustizia, Milan, Giuﬀrè, 1993, p. 5-183 ; S. Rosenne, Provisional Measures in
International Law, Oxford University Press, 2005, p. 85-187.
    4 A. A. Cançado Trindade, « Preface by the President of the Inter-American Court of

Human Rights », op. cit. supra note 2, p. X.

                                                                                             57

application de la cirft et de la ciedr (op. ind. cançado trindade) 158

mesures indiquées « doivent, de la même manière, être maintenues pen-
dant un certain temps aﬁn de faire face aux risques chroniques pesant sur
ces droits fondamentaux » 5.
   6. Si les mesures conservatoires ont évolué, du fait de la reconnaissance
croissante de leur importance aux ﬁns de la réalisation de la justice, il
reste toutefois fort à faire à cet égard. Ainsi que la doctrine l’a dûment
relevé, la première juridiction internationale contemporaine à avoir
« expressément constaté le caractère obligatoire des mesures provisoires
qu’elle avait ordonnées est la Cour interaméricaine des droits de l’homme
(CIADH), qui a souligné que la disposition pertinente de la Convention
« impos[ait] à l’Etat d’adopter les mesures provisoires prescrites par
[elle] » 6 » 7.
   7. La CIADH l’a clairement énoncé en 1999-2000, période pendant
laquelle elle a élaboré une jurisprudence remarquable en la matière 8 ; par
la suite, la Cour internationale de Justice (CIJ) en a fait de même dans
l’aﬀaire LaGrand (arrêt du 27 juin 2001), dans le cadre de laquelle les
parties avaient invoqué l’édiﬁce jurisprudentiel précurseur de la CIADH 9.
J’ai, en ma qualité de juge de la CIJ, souligné cette évolution dans l’opi-
nion individuelle que j’ai jointe à l’arrêt du 30 novembre 2010 rendu au
stade du fond en l’aﬀaire Ahmadou Sadio Diallo, à laquelle il me suﬃt de

   5  Op. cit. supra note 4, p. XVII.
   6  CIADH, Cour constitutionnelle c. Pérou, mesures provisoires, décision du 14 août
2000 ; voir également note 10 ci-dessous.
    7 K. Oellers-Frahm, « Expanding the Competence to Issue Provisional Measures —

Strengthening the International Judicial Function », International Judicial Law-Making,
(A. von Bogdandy et I. Venzke, dir. publ.), Heidelberg, Springer, 2011, p. 398.
    8 Ce point est examiné en détail (en particulier pour ce qui concerne la période

1999-2004) dans les mémoires que j’ai consacrés à la CIADH : A. A. Cançado Trindade,
El Ejercicio de la Función Judicial Internacional — Memorias de la Corte Interamericana de
Derechos Humanos, 4e éd., Belo Horizonte (Brésil), Edit. Del Rey, 2017, p. 47-52, 199-208
et 277-278.
    9 La CIADH est également la première juridiction internationale à avoir consacré, dans

son avis consultatif no 16 du 1er octobre 1999 (The Right to Information on Consular Assis-
tance in the Framework of the Guarantees of the Due Process of Law, par. 1-141), l’exis-
tence d’un droit individuel à l’information relative à l’assistance consulaire dans le cadre des
garanties d’une procédure régulière. Révélant l’impact du droit international des droits de
l’homme sur l’évolution du droit international public lui-même, elle a, dans cet avis, estimé
que le manquement à l’article 36, paragraphe 1, alinéa b), de la convention de Vienne sur les
relations consulaires de 1963 portait préjudice non seulement à l’Etat partie, mais également
aux personnes privées concernées (comme la Cour l’a elle aussi reconnu par la suite, dans
l’arrêt qu’elle a rendu le 27 juin 2001 en l’aﬀaire LaGrand). L’importance de cette décision
novatrice rendue par la CIADH dès 1999 a été conﬁrmée par un certain nombre d’auteurs
ayant écrit sur le sujet : voir notamment G. Cohen-Jonathan, « Cour européenne des droits
de l’homme et droit international général (2000) », Annuaire français de droit international,
2000, vol. 46, p. 642 ; Ph. Weckel, M. S. E. Helali et M. Sastre, « Chronique de jurispru-
dence internationale », Revue générale de droit international public, 2000, vol. 104, p. 794
et 791 ; et, concernant l’impact de l’avis consultatif no 16 susmentionné de la CIADH, voir
A. A. Cançado Trindade, « The Humanization of Consular Law : The Impact of Advisory
Opinion No. 16 (1999) of the Inter-American Court of Human Rights on International
Case-Law and Practice », Chinese Journal of International Law, 2007, vol. 6, no 1, p. 1-16.

                                                                                            58

application de la cirft et de la ciedr (op. ind. cançado trindade) 159

faire référence. J’ai également appelé l’attention sur ce point dans mes
écrits sur la question 10.
   8. Avant même le tournant de ce siècle (dès 1999), en ma qualité de
juge de la CIADH (dont le pouvoir d’indiquer des mesures conservatoires
est d’origine conventionnelle), j’avais été amené à approfondir ma réﬂexion
sur la nature juridique de ces mesures et sur leur caractère obligatoire 11, et
à m’intéresser, au ﬁl des ans, au développement conceptuel du régime juri-
dique autonome qui leur est propre 12. J’ai ainsi distingué les obligations
directement générées par de telles mesures de celles qui pourraient ulté-
rieurement découler d’un arrêt sur le fond (et les réparations) dans une
aﬀaire donnée ; j’ai également relevé que le non-respect des premières
— comme des secondes — entraîne la responsabilité de l’Etat, avec les
conséquences qui s’ensuivent sur le plan juridique 13.



    10 Voir note 8 supra, et voir également A. A. Cançado Trindade, « The Evolution of

Provisional Measures of Protection under the Case Law of the Inter-American Court of
Human Rights (1987-2002) », Human Rights Law Journal, vol. 24, Strasbourg/Kehl (2003),
nos 5-8, p. 162-168 ; A. A. Cançado Trindade, « Les mesures provisoires de protection dans
la jurisprudence de la Cour interaméricaine des droits de l’homme », Mesures conserva-
toires et droits fondamentaux (G. Cohen-Jonathan et J.-F. Flauss, dir. publ.), Bruxelles,
Bruylant/Nemesis, 2005, p. 145-163 ; A. A. Cançado Trindade, « Une ère d’avancées
jurisprudentielles et institutionnelles : souvenirs de la Cour interaméricaine des droits
de l’homme », Le particularisme interaméricain des droits de l’homme (L. Hennebel et
H. Tigroudja, dir. publ.), Paris, Pedone, 2009, p. 65-66 ; A. A. Cançado Trindade, « La
Expansión y la Consolidación de las Medidas Provisionales de Protección en la Jurisdic-
ción Internacional Contemporánea », Retos de la Jurisdicción Internacional (S. Sanz Cabal-
lero et R. Abril Stoﬀels, dir. publ.), Cizur Menor/Navarra, Cedri/CEU/Thomson Reuters,
2012, p. 99-117.
    11 Voir CIADH, aﬀaire relative à James et autres c. Trinité-et-Tobago, décision du

25 mai 1999, opinion concordante de M. le juge Cançado Trindade, par. 9-10 (où j’ai
souligné le caractère obligatoire des mesures conservatoires en tant que « garantie juri-
dictionnelle de nature préventive ») ; aﬀaire des Haïtiens et Dominicains d’origine haïtienne
en République dominicaine c. République dominicaine, décision du 18 août 2000, opinion
concordante de M. le juge Cançado Trindade, par. 13-25 ; voir CIADH, aﬀaire relative à
la « Communauté de paix » de San José de Apartadó c. Colombie, décision du 18 juin 2002
(fondée sur la décision antérieure du 20 novembre 2000 dans la même aﬀaire), opinion
concordante de M. le juge Cançado Trindade, par. 14-17 et 19-20.
    12 Voir CIADH, aﬀaire relative à Eloísa Barrios et autres c. Venezuela, décision du

29 juin 2005, opinion concordante de M. le juge Cançado Trindade, par. 4-11 ; ibid., déci-
sion du 22 septembre 2005, opinion concordante de M. le juge Cançado Trindade, par. 2-9 ;
CIADH, aﬀaire du « Complexe du Tatuapé » de la CASA (ex-FEBEM) c. Brésil, décision
du 17 novembre 2005, opinion concordante de M. le juge Cançado Trindade, par. 2-10 ;
ibid., décision du 29 novembre 2005, opinion concordante de M. le juge Cançado Trin-
dade, par. 13-36.
    13 CIADH, aﬀaire relative à la « Communauté de paix » de San José de Apartadó

c. Colombie, décision du 2 février 2006, opinion concordante de M. le juge Cançado Trin-
dade, par. 6-7, et voir également par. 4 et 8-10 ; voir également, sur le même point, aﬀaire des
Communautés du Jiguamiandó et du Curvaradó c. Colombie, décision du 7 février 2006, opinion
concordante de M. le juge Cançado Trindade, par. 6-7, et voir également par. 4 et 8-11.


                                                                                             59

application de la cirft et de la ciedr (op. ind. cançado trindade) 160

   9. J’ai soutenu à cet égard que, lorsque des mesures conservatoires ne
sont pas mises en œuvre, la « partie lésée » ou la victime doit pouvoir se
manifester sans délai 14. Par suite, le défaut de mise en œuvre, ou non-
respect, de mesures conservatoires engage en lui-même la responsabilité
internationale de l’Etat fautif, au stade même des mesures conserva-
toires 15, quelle que soit la décision ultérieurement rendue sur le fond de
l’aﬀaire (voir ci-dessous).
   10. La mise en œuvre de ces mesures revêt donc une extrême impor-
tance 16 pour la réalisation même de la justice. J’ai cru devoir souligner, il
y a plus d’une décennie, que les avancées réalisées (par un certain nombre
de juridictions internationales) dans le domaine des mesures conserva-
toires ne doivent pas être tenues pour acquises, en ce qu’elles paraissent
toujours menacées par la montée inexorable de la violence partout dans le
monde ; il nous faut donc rester vigilants pour éviter les retours en arrière
et continuer à consolider l’édiﬁce que constituent pareilles mesures 17.
   11. Ces huit dernières années (soit dès 2009), je me suis tout particuliè-
rement intéressé au développement conceptuel du régime juridique auto-
nome de ces mesures, dans la jurisprudence de la CIJ cette fois (voir
ci-dessous). Ainsi, dans l’opinion individuelle que j’ai jointe à l’ordon-
nance du 22 avril 2015 par laquelle la Cour a indiqué des mesures conser-
vatoires en la récente aﬀaire relative à des Questions concernant la saisie et
la détention de certains documents et données (Timor-Leste c. Australie),
j’ai souligné la nécessité, pour que se poursuive le développement progres-
sif du droit international dans le domaine des mesures conservatoires,

   14 Voir CIADH, aﬀaire relative à Eloísa Barrios et autres c. Venezuela, décision du

29 juin 2005, opinion concordante de M. le juge Cançado Trindade, par. 5 ; aﬀaire relative
à la « Communauté de paix » de San José de Apartadó c. Colombie, décision du 2 février
2006, opinion concordante de M. le juge Cançado Trindade, par. 5 ; aﬀaire des Commu-
nautés du Jiguamiandó et du Curvaradó c. Colombie (décision du 7 février 2006), opinion
concordante de M. le juge Cançado Trindade, par. 5. S’agissant, par ailleurs, de la notion
de « victimes potentielles » dans le domaine des mesures conservatoires, voir CIADH,
aﬀaire concernant les Membres de l’équipe d’études communautaires et d’action psycho-
sociale (ECAP) (aﬀaire relative au Massacre de Plan de Sánchez), décision du 29 novembre
2006, opinion individuelle de M. le juge Cançado Trindade, par. 10 et 12.
   15 Voir CIADH, aﬀaire des Centres pénitentiaires de Mendoza c. Argentine, décision du

30 mars 2006, opinion concordante de M. le juge Cançado Trindade, par. 11-12, et aﬀaire
des Centres pénitentiaires de Araraquara São Paulo c. Brésil, décision du 30 septembre
2006, opinion concordante de M. le juge Cançado Trindade, par. 24-25.
    16 Voir CIADH, aﬀaire des Communautés du Jiguamiandó et du Curvaradó c. Colombie,

décision du 15 mars 2005, opinion concordante de M. le juge Cançado Trindade, par. 4
et 10 ; aﬀaire relative à la « Communauté de paix » de San José de Apartadó c. Colombie,
décision du 15 mars 2005, opinion concordante de M. le juge Cançado Trindade, par. 4
et 10 ; aﬀaire du Peuple autochtone de Sarayaku c. Equateur, décision du 6 juillet 2004,
opinion concordante de M. le juge Cançado Trindade, par. 2 et 30.
    17 Voir CIADH, aﬀaire concernant les Membres de l’équipe d’études communautaires et

d’action psychosociale (ECAP) (aﬀaire relative au Massacre de Plan de Sánchez), décision
du 29 novembre 2006, opinion individuelle de M. le juge Cançado Trindade, par. 1, 5, 10
et 14-15.

                                                                                       60

application de la cirft et de la ciedr (op. ind. cançado trindade) 161

« de prendre conscience du régime juridique autonome régissant ces
mesures, et que des décisions soient rendues dans ce cadre, avec toutes les
conséquences que cela implique » (C.I.J. Recueil 2015 (II), p. 565,
par. 10).


    III. Mesures conservatoires : le critère de la vulnérabilité
                de certains groupes de population

     1. La vulnérabilité humaine dans la jurisprudence internationale
   12. La présente aﬀaire n’est pas la première dans laquelle la vulnérabi-
lité supposée de tel ou tel groupe de population est invoquée devant la
Cour pour exhorter celle-ci à indiquer des mesures conservatoires. Qu’il
me suﬃse à cet égard d’évoquer quelques exemples. Ainsi, dans l’ordon-
nance qu’elle a rendue le 1er juillet 2000 en l’aﬀaire des Activités armées
sur le territoire du Congo (République démocratique du Congo c. Ouganda)
— dans laquelle il n’était pas contesté que des « violations graves et répé-
tées des droits de l’homme et du droit international humanitaire » avaient
été commises —, la Cour a estimé (C.I.J. Recueil 2000, p. 128, par. 42
et 43) que les personnes se trouvant dans la zone de conﬂit (sur le terri-
toire de la République démocratique du Congo) demeuraient « gravement
expos[ées] » et qu’il existait « un risque sérieux que les droits en litige »
dans l’aﬀaire en question subissent « un préjudice irréparable » ; la Cour a
donc jugé qu’il y avait lieu, dans ces conditions, d’indiquer des mesures
conservatoires « d’urgence aux ﬁns de protéger ces droits » (ibid., par. 43).
   13. Plus récemment, dans son ordonnance du 15 octobre 2008 en l’af-
faire relative à l’Application de la convention internationale sur l’élimina-
tion de toutes les formes de discrimination raciale (Géorgie c. Fédération de
Russie), la Cour a, de même, considéré (C.I.J. Recueil 2008, p. 396,
par. 143) que, étant donné « les tensions actuelles et l’absence d’un règle-
ment global du conﬂit » en Ossétie du Sud, en Abkhazie et dans les régions
adjacentes, les groupes de population concernés « demeur[aient] … vulné-
rables » (ibid.). Elle a souligné que « les problèmes des réfugiés et des per-
sonnes déplacées » dans la zone en question n’avaient « pas encore été
résolus dans leur totalité », et que la population concernée courait « un
risque grave de préjudice irréparable », qui pourrait notamment se tra-
duire par « des pertes en vies humaines ou des atteintes à l’intégrité phy-
sique » au mépris des droits garantis par la CIEDR (ibid., par. 142-143).
Elle a donc décidé, là encore, d’indiquer des mesures conservatoires (ibid.,
p. 398, par. 149).
   14. Dans l’opinion individuelle que j’ai jointe à l’avis consultatif rendu
par la Cour le 22 juillet 2010 sur la question de la Conformité au
droit international de la déclaration unilatérale d’indépendance relative
au Kosovo, je me suis arrêté sur le fait que le paradigme d’un droit inter-
national exclusivement interétatique était aujourd’hui dépassé
(C.I.J. Recueil 2010 (II), p. 596-598, par. 182-188), et j’ai mis en évidence

                                                                           61

application de la cirft et de la ciedr (op. ind. cançado trindade) 162

l’attention croissante que portent l’Organisation des Nations Unies et les
autres organisations internationales aux besoins et aspirations des peuples
(C.I.J. Recueil 2010 (II), p. 545-550, par. 53-66). J’ai concentré mon ana-
lyse sur la place centrale des peuples dans le droit international contem-
porain (ibid., p. 591-593, par. 169-176) et sur le caractère crucial des
souﬀrances de la population (ibid., p. 585-591, par. 161-168).
   15. J’ai également montré, dans cette même opinion individuelle, l’im-
portance qu’accordent les organes principaux de l’Organisation des
Nations Unies — en particulier l’Assemblée générale (ibid., p. 563-569,
par. 103-114) et le Secrétaire général (ibid., p. 571-576, par. 119-129) —
aux besoins de la population, et « en particulier des groupes les plus vul-
nérables touchés par le conﬂit » (ibid., p. 565, par. 105). Rappelant les ﬁns
humaines de l’Etat (ibid., p. 594-595, par. 177-181), j’ai ensuite invoqué
l’humanité comme principe fondamental du droit des Nations Unies
(ibid., p. 602-607, par. 196-211). J’ai également souligné l’attention parti-
culière qu’il convient de prêter « aux plus vulnérables, [ceux] qui ont donc
le plus besoin d’être protégés » (ibid., p. 597, par. 185) — en gardant tou-
jours à l’esprit les ﬁns humaines de l’Etat.
   16. Dans l’opinion dissidente que j’ai jointe à l’arrêt du 3 février 2012
en l’aﬀaire relative aux Immunités juridictionnelles de l’Etat (Allemagne
c. Italie ; Grèce (intervenant)), j’ai estimé utile de souligner que le besoin
de protection et de justice s’applique non seulement aux victimes eﬀec-
tives et potentielles « de plus en plus vulnérables, sinon sans défense »,
mais aussi au « milieu social dans son ensemble » (C.I.J. Recueil 2012 (I),
p. 243, par. 175). J’ai, peu après, dans mon opinion individuelle annexée
à l’arrêt du 19 juin 2012 en l’aﬀaire Ahmadou Sadio Diallo (République de
Guinée c. République démocratique du Congo) (indemnisation) (ibid.,
p. 324), cru devoir appeler l’attention sur la nécessité des mesures « visant
à permettre aux victimes de surmonter leur extrême vulnérabilité » (ibid.,
p. 379, par. 84).
   17. Il est révélateur que la Cour, comme d’autres juridictions interna-
tionales, se voie aujourd’hui saisie d’aﬀaires dans le cadre desquelles des
êtres humains se trouvent en situation d’extrême adversité ou vulnérabi-
lité. Cela témoigne selon moi de l’émergence d’un nouveau paradigme
— celui du droit international humanisé, du jus gentium des temps
modernes 18, reﬂétant le souci et la volonté de protéger toute personne
humaine en situation de vulnérabilité. La jurisprudence des juridictions
internationales garantes des droits de l’homme en oﬀre une illustration
particulièrement éclairante.
   18. La CIADH s’est ainsi trouvée confrontée, dans un certain nombre

   18 Voir A. A. Cançado Trindade, A Humanização do Direito Internacional, 1re éd., Belo

Horizonte (Brésil), Edit. Del Rey, 2006, p. 3-409 ; 2e éd. rév., Belo Horizonte (Brésil), Edit.
Del Rey, 2015, p. 3-782 ; A. A. Cançado Trindade, La Humanización del Derecho Inter-
nacional Contemporáneo, Mexico, Ed. Porrúa/IMDPC, 2013, p. 1-324 ; A. A. Cançado
Trindade, Los Tribunales Internacionales Contemporáneos y la Humanización del Derecho
Internacional, Buenos Aires, éd. Ad-Hoc, 2013, p. 7-185.

                                                                                            62

application de la cirft et de la ciedr (op. ind. cançado trindade) 163

d’aﬀaires, à l’extrême vulnérabilité des victimes face à la désagrégation de
la puissance publique et du tissu social 19, ou dans le contexte de déplace-
ments forcés de membres de communautés (autochtones) vivant dans des
conditions de pauvreté chronique 20. Etant donné l’exclusion sociale à
laquelle les victimes sont confrontées en pareilles situations, ainsi que leur
état d’extrême vulnérabilité et d’impuissance, les juridictions internatio-
nales sont alors un « ultime recours » 21.
   19. La Cour européenne des droits de l’homme (CEDH) est elle aussi
attentive, de manière générale, à la « vulnérabilité » et à la « frustration »
de certains requérants 22, ayant, de fait, reconnu, au cours du temps, la
vulnérabilité des enfants, des personnes handicapées et d’autres vic-
times 23. Ainsi, en l’aﬀaire Mubilanzila Mayeka et Kaniki Mitunga c. Bel-
gique (2006), elle a constaté la « situation d’extrême vulnérabilité » dans
laquelle s’étaient trouvés de jeunes clandestins non accompagnés 24 ; dans
l’aﬀaire M.S.S. c. Belgique et Grèce (2011), elle a prêté une attention par-
ticulière à la « vulnérabilité spéciﬁque » du requérant, « inhérente » à sa
qualité de demandeur d’asile 25.
   20. Dans l’aﬀaire Tanrikulu c. Turquie (1999), la CEDH a, là encore,
appelé l’attention sur la situation de vulnérabilité du plaignant, en rappe-
lant celle de villageois requérants dans des aﬀaires antérieures, soumis à
l’« intimidation » et à une « forme de pression … inacceptable » qui entra-
vait le droit de recours individuel au titre de la convention européenne des
droits de l’homme 26. De même, en l’aﬀaire Chypre c. Turquie (2001), elle
a pris en considération les dépositions de témoins concernant « la vulné-
rabilité et les craintes de la population enclavée » 27.

    19 Notamment, CIADH, aﬀaire relative à Servellón García et autres c. Honduras, arrêt

du 21 septembre 2006, par. 99 ; et opinion individuelle de M. le juge Cançado Trindade,
soulignant la grande vulnérabilité des victimes (par. 7, 17, 24, 26 et 32).
    20 Notamment, CIADH, Communauté autochtone Sawhoyamaxa c. Paraguay, arrêt

du 29 mars 2006, opinion individuelle de M. le juge Cançado Trindade, par. 14, et voir
par. 16, 18-19, 24, 29 et 37 (concernant l’état de vulnérabilité et de délaissement extrêmes
et manifestes).
    21 Ibid., par. 58, 67 et 73.
    22 Notamment, CEDH, section III, aﬀaire Varnava et autres c. Turquie, arrêt du

10 janvier 2008, par. 137. L’aﬀaire a ensuite été renvoyée devant la Grande Chambre de
la Cour, qui a elle aussi prêté une attention particulière aux circonstances touchant à la
situation des victimes, aﬀaire Varnava et autres c. Turquie, arrêt du 18 septembre 2009,
par. 147-149.
    23 Voir notamment CEDH, aﬀaire A. c. Royaume-Uni, arrêt du 23 septembre

1998, par. 22 ; CEDH, section I, aﬀaire Dordević c. Croatie, arrêt du 24 juillet 2012,
par. 138, et voir par. 131 et 133.
    24 Voir CEDH, section I, arrêt du 12 octobre 2006, par. 103, et voir par. 55, constatant

la violation de l’article 3 de la convention européenne des droits de l’homme (par. 59, 61
et 63).
    25 Voir CEDH, Grande Chambre, arrêt du 21 janvier 2011, par. 232-233 et 258-259,

constatant la violation de l’article 3 de la convention européenne des droits de l’homme
(par. 233-234 et 264).
    26 Voir CEDH, arrêt du 8 juillet 1999, par. 130 et 142 7).
    27 Voir CEDH, arrêt du 10 mai 2001, par. 224.



                                                                                         63

application de la cirft et de la ciedr (op. ind. cançado trindade) 164

               2. La vulnérabilité humaine dans le cas d’espèce

a) La demande en indication de mesures conservatoires présentée par
   l’Ukraine
   21. Dans la demande en indication de mesures conservatoires qu’elle a
présentée le 16 janvier 2017 en la présence instance, l’Ukraine commence
par indiquer qu’elle cherche à éviter que ne se trouve aggravé le conﬂit
qui l’oppose à l’Etat défendeur « [d]epuis près de trois ans » et s’accom-
pagne de « violations continues du droit international » (par. 1, 4 et 9).
Elle souligne que les mesures sollicitées visent à protéger « la vie et les
droits de l’homme fondamentaux » de ses citoyens (par. 1, et par. 11
et 16-17), ajoutant que « les droits fondamentaux de la population civile
d’Ukraine demeurent constamment menacés » (par. 4 et voir par. 11).
   22. Dans sa demande, l’Etat requérant invoque à maintes reprises l’ex-
trême vulnérabilité de groupes de population civile en Ukraine orientale et
en Crimée (par. 4, 10, 13-14, 18-19 et 21), indiquant qu’il cherche à pro-
téger « ses droits et ceux de sa population » (par. 6-17). En réalité, la pré-
sente aﬀaire entre l’Ukraine et la Fédération de Russie n’est pas la
première dans laquelle la Cour, pour déterminer s’il convient d’indiquer
des mesures conservatoires, est appelée à considérer ensemble les popula-
tions et le territoire, en accordant une attention particulière à la protec-
tion de la population vivant sur un territoire.
b) Les arguments de chacune des deux Parties sur la vulnérabilité humaine
   23. Lors de chacune des audiences publiques qui se sont tenues devant
la Cour en la présente espèce, du 6 au 9 mars 2017, l’Ukraine et la Fédé-
ration de Russie ont l’une et l’autre expressément abordé le critère de la
vulnérabilité de certains segments de la population, plus longuement pour
la première que pour la seconde. Leurs argumentations respectives sur la
question allaient évidemment dans des sens diﬀérents.

   24. Au premier tour de procédure orale (les 6 et 7 mars 2017), l’Ukraine
a avancé que, compte tenu du très grand nombre de personnes déplacées,
« [s]’il est bien aujourd’hui une population qui mérite le qualiﬁcatif de
« vulnérable » et qui a besoin de protection, c’est le peuple ukrainien » 28,
en renvoyant aux populations « vulnérables » d’Ukraine orientale et de
Crimée 29. Elle a ainsi aﬃrmé que « la communauté ukrainienne de souche
s’est trouvée exposée » 30 dans son ensemble et que « les Tatars de Crimée
étaient particulièrement vulnérables », ce que la Fédération de Russie,
pour sa part, a contesté 31.

  28 CR 2017/1, p. 32, par. 25 (Koh).
  29 Ibid., p. 70, par. 51 (Gimblett).
  30 Ibid., p. 67, par. 43 (Gimblett).
  31 CR 2017/2, p. 55, par. 7-8 (Lukiyantsev).



                                                                           64

application de la cirft et de la ciedr (op. ind. cançado trindade) 165

   25. Lors du second tour de procédure orale (les 8 et 9 mars 2017),
l’Ukraine a encore invoqué « le déplacement de quelque 1,7 million
d’Ukrainiens » ainsi que les « pertes en vies humaines et … autres souf-
frances [causées] à la population civile vulnérable d’Ukraine » 32. Elle a
souligné que ces violations avaient été subies par « une population vulné-
rable, privée [de] protections » 33, et réaﬃrmé que les « populations civiles
d’Ukraine, tout particulièrement dans sa partie orientale et en Crimée,
[étaient] extrêmement vulnérables et [avaient] besoin de la protection
immédiate de la Cour » 34.
   26. A propos de la demande de l’Ukraine visant à « protéger les popula-
tions vulnérables » et en particulier « celles qui vivent dans l’est du
pays » 35, la Fédération de Russie a quant à elle souligné qu’il était néces-
saire, dans cet objectif (de protection), de veiller à ce que les accords de
Minsk soient mis en œuvre 36. Les Parties s’en sont tenues là quant à la
vulnérabilité de groupes de population. Il convient toutefois de relever
qu’elles ont l’une et l’autre estimé utile de traiter la question, chacune à sa
façon.


 IV. Mesures conservatoires : l’extrême vulnérabilité des victimes,
          le risque d’un nouveau préjudice irréparable
                   et l’urgence de la situation

   27. Ainsi, les deux Parties ont abordé la question de la vulnérabilité
humaine de diﬀérentes manières dans leurs plaidoiries devant la Cour (voir
ci-dessus). Par ailleurs, les documents qu’elles ont chacune soumis à la
Cour peu avant l’ouverture de la procédure orale comportaient des élé-
ments attestant l’extrême vulnérabilité de certains segments de la popula-
tion locale (notamment en Ukraine orientale). De fait, dans le cadre de la
présente procédure relative aux mesures conservatoires, les deux Parties ont
dûment coopéré en communiquant à la Cour des éléments de preuve
pertinents. Elles ont l’une et l’autre appelé l’attention sur des informations
ﬁgurant dans les documents produits, et notamment plusieurs rapports
concernant la situation des droits de l’homme en Ukraine (émanant
pour la plupart du Haut-Commissariat des Nations Unies aux droits
de l’homme, ci-après le HCDH), faisant état de tirs d’artillerie sans discri-
mination, imputables aux diﬀérentes parties, ayant frappé la population
civile.
   28. Les récits de pareils bombardements sont légion, et ne se limitent
pas aux seuls passages cités par l’une et l’autre des Parties dans leurs
argumentations respectives devant la Cour. Il est ainsi question, dans les

  32 CR 2017/3, p. 12, par. 2 (Koh).
  33 Ibid., p. 60, par. 31 (Gimblett).
  34 Ibid., p. 61, par. 5 (Zerkal).
  35 CR 2017/4, p. 68, par. 20 (Kolodkin).
  36 Ibid., p. 69, par. 23 (Kolodkin).



                                                                            65

application de la cirft et de la ciedr (op. ind. cançado trindade) 166

rapports du HCDH, de bombardements aveugles touchant en particulier
des populations civiles — en violation des droits de l’homme et du droit
humanitaire international — et lancés par toutes les parties dans des
zones densément peuplées, qu’il s’agisse de secteurs contrôlés par le gou-
vernement 37 ou de localités et villages aux mains de groupes armés 38.
L’artillerie et l’armement militaire sont stockés dans ces zones
densément peuplées, ou à proximité, aﬁn de permettre la poursuite
de ces tirs sans discrimination frappant les populations civiles qui y
vivent.
   29. Un certain nombre d’exemples précis peuvent être évoqués à cet
égard. Selon les rapports du HCDH sur le conﬂit perdurant en Ukraine
orientale, toutes les parties — y compris les forces ukrainiennes et les
groupes armés non gouvernementaux — ont eﬀectué des tirs d’artillerie
sans discrimination et utilisé des armes explosives (de large portée)
dans des zones à forte densité démographique 39. Certains secteurs 40 (des
zones contrôlées par le gouvernement autant que des localités aux
mains de groupes armés non étatiques) continuent d’être quotidienne-
ment soumis à d’intenses bombardements 41. Ces attaques systématiques
ont causé des dommages importants (morts et blessés) parmi la popula-
tion civile 42.
   30. Des tirs d’artillerie sans discrimination ont ainsi frappé et endom-



    37 Notamment les villes d’Avdiivka, Debaltseve, Popasna et Shchastia et le district de

Stanychno Luhanske.
    38 Notamment les villes de Donetsk, Louhansk et Horlivka.
    39 HCDH, Rapport sur la situation des droits de l’homme en Ukraine (16 novembre

2016-15 février 2017), par. 18 et 22-24 ; HCDH, ibid. (1er décembre 2014-15 février 2015),
par. 5 ; HCDH, ibid. (17 août 2014), par. 4 et 26.
    40 HCDH, ibid. (16 novembre 2016-15 février 2017), par. 18.
    41 HCDH, ibid. (16 août-15 novembre 2016), par. 23 ; HCDH, ibid. (16 février-15 mai

2016), par. 19 ; HCDH, ibid. (16 août-15 novembre 2015), par. 23 ; HCDH, ibid.
(16 mai-15 août 2015), par. 4 ; HCDH, ibid. (1er décembre 2014-15 février 2015), par. 6, 23
et 44 ; HCDH, ibid. (17 août 2014), par. 26.
    42 HCDH, Responsabilité du fait de meurtres commis en Ukraine de janvier 2014 à mai

2016, par. 32 :
        « Le HCDH estime que jusqu’à 2000 civils pourraient avoir été tués pendant la
     durée du conﬂit armé… Entre 85 et 90 % de ces morts, recensées par le HCDH tant
     dans les territoires contrôlés par le gouvernement que dans les zones sous contrôle
     de groupes armés, ont été causées par les tirs d’artillerie eﬀectués dans des zones
     peuplées à l’aide de mortiers, de canons, d’obusiers, de chars et de diﬀérents systèmes
     de lancement de roquette. »
   Voir également HCDH, Rapport sur la situation des droits de l’homme en Ukraine
(16 août-15 novembre 2016), par. 23 ; HCDH, ibid. (16 mai-15 août 2016), par. 40 ; HCDH,
ibid. (16 février-15 mai 2016), par. 11, 19 et 25 ; HCDH, ibid. (16 août-15 novembre
2015), par. 26 ; HCDH, ibid. (16 mai-15 août 2015), par 23 et 25-26 ; HCDH, ibid.
(1er décembre 2014-15 février 2015), par. 5 et 7 ; HCDH, ibid. (15 décembre 2014), par. 5
et 38. Voir également, plus récemment, HCDH, ibid. (16 novembre 2016-15 février 2017),
par. 28-31.

                                                                                         66

application de la cirft et de la ciedr (op. ind. cançado trindade) 167

magé des bâtiments résidentiels 43, des hôpitaux 44, des ambulances 45, des
écoles 46, des jardins d’enfants 47 et le terrain de football d’une école 48. Le
HCDH fait état d’attaques contre non seulement des écoles (et de leur
usage à des ﬁns militaires 49) mais aussi des églises (ainsi que des prêtres et
des paroissiens) 50. Dans certaines localités, jusqu’à 80 % des bâtiments
résidentiels et des équipements publics ont été détruits 51. Au nombre des
victimes blessées ou tuées par ces tirs d’artillerie sans discrimination,
l’on compte des femmes 52, des enfants 53 et des personnes âgées 54, entre
autres 55.
   31. Parallèlement aux tirs d’artillerie sans discrimination — dont le
HCDH a, ﬁn 2014 et début 2015, exigé qu’ils « cesse[nt] immédiate-
ment » 56 —, a été observé un aﬄux croissant et continu d’armements
lourds et sophistiqués 57. Pendant la même période, le HCDH a par ail-
leurs fait état d’« un nombre considérable d’exécutions sommaires et de
meurtres présumés de civils qui ne participaient pas aux hostilités », de

    43 HCDH, Rapport sur la situation des droits de l’homme en Ukraine (1er décembre

2014-15 février 2015), par. 44 ; HCDH, ibid. (15 juin 2014), par. 259.
    44 HCDH,      ibid. (16 novembre 2016-15 février 2017), par. 24 ; HCDH,
ibid. (16 mai-15 août 2016), par. 36 ; HCDH, ibid. (16 mai-15 août 2015), par. 104 ;
HCDH, ibid. (1er décembre 2014-15 février 2015), par. 7 et 44 ; HCDH, ibid. (15 juin 2014),
par. 172.
    45 HCDH, ibid. (16 mai-15 août 2015), par. 104.
    46 HCDH, ibid. (16 août-15 novembre 2016), par. 19 ; HCDH, ibid. (16 mai-15 août

2016), par. 35 ; HCDH, ibid. (1er décembre 2014-15 février 2015), par. 7 et 44.
   47 HCDH, ibid. (16 novembre 2016-15 février 2017), par. 24 ; HCDH, ibid. (1er décembre

2014-15 février 2015), par. 7 et 44.
   48 HCDH, ibid. (15 décembre 2014), par. 38.
   49 Voir également, sur ce point particulier, Human Rights Watch, Studying under

Fire — Attacks on Schools, Military Use of Schools during the Armed Conflict in Eastern
Ukraine, 11 février 2016 (https://www.hrw.org/report/2016/02/11/studying-under-ﬁre/
attacks-schools-military-use-schools-during-armed-conﬂict) [le rapport HRW] ; Ukraine :
Attacks, Military Use of Schools, 11 février 2016 (https://www.hrw.org/news/2016/02/11/
ukraine-attacks-military-use-schools).
   50 Voir HCDH, Rapport sur la situation des droits de l’homme en Ukraine (15 juin

2014), par. 315 (dans le village de Perevalnoe, en Crimée) ; HCDH, ibid. (17 août 2014),
par. 163 (église orthodoxe ukrainienne du patriarcat de Kiev, village de Mramornoye,
près de Simferopol) ; HCDH, ibid. (15 décembre 2014), par. 84 (même église du même
patriarcat, à nouveau dans la zone de Simferopol) ; HCDH, Accountability for Killings in
Ukraine from January 2014 to May 2016 [Responsabilité du fait de meurtres commis en
Ukraine de janvier 2014 à mai 2016], annexe I, par. 39-40 (église évangélique de la « Trans-
ﬁguration du Christ », localité de Sloviansk).
   51 HCDH, Rapport sur la situation des droits de l’homme en Ukraine (16 février-15 mai

2015), par. 83.
   52 Ibid. (1er décembre 2014-15 février 2015), par. 5.
   53 Ibid.
   54 Ibid.
   55 Voir HCDH, ibid. (15 juin 2014), par. 172 ; HCDH, ibid. (16 février-15 mai 2015),

par. 65.
   56 HCDH, ibid. (1er décembre 2014-15 février 2015), par. 2.
   57 Ibid., par. 3.



                                                                                         67

application de la cirft et de la ciedr (op. ind. cançado trindade) 168

« pertes civiles » causées « en grande majorité … par des tirs d’artillerie
aveugles dans des zones résidentielles, en violation du principe de distinc-
tion prévu par le droit international humanitaire » 58. Mi-2016, le HCDH
s’est dit préoccupé par le fait que les deux camps (les forces gouvernemen-
tales et les groupes armés)
     « continu[aient] à ne tenir aucun compte des protections qu’accorde
     le droit humanitaire international aux écoles en tant qu’objets civils
     à but éducatif… De même, les hôpitaux utilisés à des ﬁns médicales
     sont fréquemment frappés par des tirs d’artillerie, au mépris de la
     protection dont ils bénéﬁcient au regard du droit humanitaire inter-
     national… Les forces gouvernementales et les groupes armés ont,
     dans certains cas, utilisé des établissements scolaires et médicaux à
     des ﬁns militaires. » 59
    32. Les tirs d’artillerie aveugles ont eu, de surcroît, de graves conséquences
sur les infrastructures civiles, notamment les conduites d’eau et les systèmes
de ﬁltration, les canalisations de gaz et les centrales électriques. Des milliers
de personnes ont ainsi été privées de services essentiels tels que chauﬀage, eau
et électricité, ce qui a créé de nouveaux besoins humanitaires 60. Dans cer-
taines des zones les plus touchées, « l’eﬀondrement de la situation écono-
mique et des infrastructures est quasiment total » 61.
    33. De plus, alors qu’ils passaient les points de contrôle, des civils cher-
chant à fuir ces situations précaires ont été la cible d’attaques lancées
apparemment tant par les forces gouvernementales 62 que par des groupes
armés non étatiques 63. Ces restrictions à la liberté de mouvement ont ainsi
contraint les populations civiles à subir, pendant des périodes prolongées,
la violence et les risques liés aux hostilités actuelles 64. Ni les groupes armés
ni les autorités gouvernementales n’ont jamais assumé la responsabilité des
morts causées par le conﬂit parmi la population civile, malgré leur nombre
croissant. Ainsi, en plus de devoir supporter les conséquences de leurs bles-
sures physiques (qui s’ajoutent aux décès), les victimes civiles de tirs d’ar-
tillerie aveugles se voient refuser toute protection sociale et juridique 65.
    34. Des informations émanant d’autres sources que le HCDH ont été
portées à l’attention de la Cour. Un rapport de la Mission spéciale d’obser-
   58 HCDH, Accountability for Killings in Ukraine from January 2014 to May 2016

[Responsabilité du fait de meurtres commis en Ukraine de janvier 2014 à mai 2016], p. 3
(résumé).
   59 HCDH, Rapport sur la situation des droits de l’homme en Ukraine (16 mai-15 août

2016), par. 35-37.
   60 HCDH, ibid. (16 novembre 2016-15 février 2017), par. 18 et 25-27 ; HCDH, ibid.

(16 août-15 novembre 2016), par. 18 ; HCDH, ibid. (16 mai-15 août 2016), par. 125 ;
HCDH, ibid. (16 février-15 mai 2016), par. 15 ; HCDH, ibid. (1er décembre 2014-15 février
2015), par. 7 et 44.
   61 HCDH, ibid. (1er décembre 2014-15 février 2015), par. 44.
   62 HCDH, ibid. (16 février-15 mai 2016), par. 20.
   63 HCDH, ibid. (17 août 2014), par. 4.
   64 HCDH, ibid. (16 février-15 mai 2016), par. 20.
   65 HCDH, ibid. (16 août-15 novembre 2016), par. 136.



                                                                                      68

application de la cirft et de la ciedr (op. ind. cançado trindade) 169

vation de l’Organisation pour la sécurité et la coopération en Europe
(OSCE) en Ukraine exposait ainsi, en juillet 2016, que « la persistance des
hostilités, des tirs d’artillerie et de l’insécurité générale » ainsi que de « graves
violations des droits de l’homme » étaient, pour une large part, à l’origine
des déplacements internes massifs de population dans les zones touchées 66.
   35. Dans un rapport d’avril 2015, le rapporteur spécial sur les droits de
l’homme des personnes déplacées dans leur propre pays a, de même, sou-
ligné que les événements alors en cours avaient causé « des déplacements
internes massifs » de population dans les régions orientales de l’Ukraine ;
il a vivement engagé « toutes les parties aux hostilités à mettre ﬁn sans
délai aux combats » et à « protéger les civils » ainsi qu’à garantir le retour
librement consenti et en toute sécurité des personnes déplacées 67.


               V. Critère décisif : la vulnérabilité humaine
                   et non la « plausibilité » des droits

   36. Au vu des tirs d’artillerie sans discrimination qu’ont ainsi essuyés
des civils, la probabilité apparaît forte que soit causé un nouveau préju-
dice irréparable et la situation, urgente. C’est, selon moi, à l’aune du cri-
tère de vulnérabilité humaine, bien plus que de « plausibilité » des droits,
que doit s’apprécier la nécessité d’indiquer des mesures conservatoires,
dont les bénéﬁciaires sont en déﬁnitive, dans les circonstances actuelles,
les êtres humains. Avant tout, c’est donc la vulnérabilité des êtres humains
qui doit, d’après moi, retenir notre attention.
   37. Le critère dit de plausibilité est une récente invention de la Cour :
celle-ci l’a introduit dans l’ordonnance qu’elle a rendue le 28 mai 2009 au
stade des mesures conservatoires en l’aﬀaire relative à des Questions
concernant l’obligation de poursuivre ou d’extrader (Belgique c. Sénégal)
(C.I.J. Recueil 2009, p. 139), et n’a eu de cesse, depuis lors, de le clariﬁer.
Or, ce sont tantôt des droits, tantôt des faits, tantôt encore les arguments
des parties qu’elle qualiﬁe de « plausibles » — et l’on peut dresser ce même
constat aux paragraphes 63-64, 66-71, 74-75, 79 et 82-83 de la présente
ordonnance.
   38. Dans cette dernière, il est question de « plausibilité » à propos non
seulement de droits (par. 63-64, 69, 75, 79 et 82) mais aussi, plus large-
ment, de l’application d’instruments internationaux (par. 70), soit deux
éléments distincts. La Cour l’utilise aussi s’agissant de faits (par. 66, 68,

   66 Mission spéciale d’observation de l’OSCE en Ukraine, Thematic Report — Conflict-

Related Disappearances in Ukraine : Increased Vulnerabilities of Affected Populations and
Triggers of Tension within Communities, juillet 2016, p. 19 et 24.
   67 Conseil des droits de l’homme, Rapport du rapporteur spécial sur les droits de

l’homme des personnes déplacées dans leur propre pays, M. Chaloka Beyani — Additif :
Mission en Ukraine, Nations Unies, doc. A/HCR/29/34/Add. 3, 2 avril 2015, p. 19,
par. 75 ; voir également, concernant, de manière générale, les réfugiés : Haut-Commissariat
des Nations Unies pour les réfugiés (HCR), Profiling and Needs Assessment of Internally
Displaced Persons (IDPs), 17 octobre 2014, p. 1-116.

                                                                                        69

application de la cirft et de la ciedr (op. ind. cançado trindade) 170

75 et 82-83), renvoyant ainsi à un troisième élément, celui de « plausibi-
lité » factuelle. C’est même parfois d’intention ou de but (par. 66) qu’il
s’agit, ou encore d’arguments ou d’allégations (par. 71).



   39. Est-il raisonnable d’utiliser ainsi le critère de « plausibilité », de
manière aussi imprécise et en présence de tant d’incertitudes ? Et ce n’est
pas tout : dans la présente ordonnance, la Cour entend appliquer la « plau-
sibilité » non seulement en tant que critère (supra), mais même en tant que
« condition » (par. 83). Cela aboutit à gêner, voire rendre impossibles l’exa-
men et l’adoption de mesures conservatoires couvrant le diﬀérend porté
devant la Cour dans son ensemble, en ce qu’il a trait à la fois à la CIRFT
et à la CIEDR, et à la fois à la Crimée et à l’Ukraine orientale.
   40. Ce n’est pas la première fois que, en ma qualité de juge de la CIJ,
j’estime opportun de mettre en garde contre l’indétermination du pré-
tendu critère de plausibilité. Je l’ai déjà fait, par exemple, dans l’opinion
individuelle que j’ai jointe en l’aﬀaire relative à des Questions concernant
la saisie et la détention de certains documents et données (Timor-Leste
c. Australie), lorsque j’ai indiqué qu’« un droit est un droit, qu’il soit
ou non « plausible » (quel que soit le sens que ce terme revêt concrète-
ment) » (C.I.J. Recueil 2014, p. 186, par. 48). C’est aux besoins de protec-
tion, et non aux stratégies contentieuses, qu’il convient de s’intéresser
avant tout.
   41. Je trouve regrettable que, tout au long de la présente ordonnance,
la Cour détourne l’attention du critère, pourtant essentiel, de vulnérabi-
lité des victimes (auquel elle ne se réfère que brièvement, par exemple aux
paragraphes 92 et 96), au proﬁt du concept hétéroclite de « plausibilité »,
quoi qu’il puisse recouvrir concrètement. Les droits qu’il s’agit de proté-
ger dans la présente aﬀaire sont en dernière analyse ceux d’êtres humains
(en tant que personnes ou groupes), bien davantage que ceux d’Etats.
   42. Dans les circonstances de la présente aﬀaire, la Cour est face à une
situation où sont en péril les droits fondamentaux à la vie (et celui
de vivre) ainsi qu’à la sécurité et à l’intégrité de la personne. Les individus
concernés vivent (ou survivent) dans un état de grande vulnérabilité.
Et gardons à l’esprit cet autre aspect connexe, qui est que les droits
qu’il s’agit de protéger au stade des mesures conservatoires ne sont pas
nécessairement ceux qui seront reconnus plus tard, au stade du fond.
   43. Les éléments qui commandent l’indication de mesures conserva-
toires sont la gravité de la situation, la nécessité urgente de pareilles
mesures et la probabilité d’un préjudice irréparable. Ces conditions sont
réunies dans une situation telle que celle qui existe en l’espèce, et qui, en
Ukraine orientale, menace les droits fondamentaux à la vie ainsi qu’à la
sécurité et à l’intégrité de la personne, entre autres. La Cour n’en fait pas
suﬃsamment, voire nullement, cas dans la présente ordonnance qui,
comme je l’ai dit plus haut, est en revanche émaillée de références d’ordres
divers au critère de « plausibilité ».

                                                                            70

application de la cirft et de la ciedr (op. ind. cançado trindade) 171

   44. Ainsi que je n’ai cessé de l’aﬃrmer au ﬁl des années, les mesures
conservatoires relèvent d’un régime juridique autonome qui leur est propre.
Dans ce contexte, il m’apparaît clair que la vulnérabilité humaine est un
critère plus impérieux encore que la « plausibilité » des droits s’agissant de
l’indication de mesures conservatoires. C’est en le reconnaissant et en le
faisant savoir que l’on contribue à l’humanisation en cours — et histo-
rique — du droit international des temps modernes.

        VI. Nécessité et importance des mesures conservatoires
                              en l’espèce

    45. Dans la présente aﬀaire, je considère que la Cour a le droit et, au
vu des éléments de preuve en sa possession, l’obligation d’indiquer des
mesures conservatoires, et ce au regard des deux instruments, la CIRFT
et la CIEDR. A ce stade de la procédure, il lui suﬃt de déterminer qu’elle
a compétence prima facie en ce qui les concerne ; une analyse approfondie
de ces deux conventions ne s’impose pas, et doit être réservée pour la
phase du fond 68. Les éléments de preuve déjà soumis à la Cour sont suﬃ-
sants aux ﬁns de l’indication de mesures conservatoires.
    46. Pour déterminer si elle est compétente prima facie dès à présent,
point n’est besoin pour la Cour d’établir déﬁnitivement que les
deux conventions en cause ont été violées (article 18 de la CIRFT et
articles 2 1) et 5 b) de la CIEDR). Au stade des mesures conservatoires,
la Cour ne peut pas se prononcer de manière déﬁnitive sur les faits ni
sur l’attribution de la responsabilité 69, ces questions devant être tran-
chées ultérieurement, à la phase du fond. En l’état actuel, la CIJ — la
Cour internationale de Justice — a le devoir de s’attacher en priorité,
en se fondant sur les éléments de preuve versés au dossier, à protéger
la population civile vulnérable qui vit (ou survit) dans les zones
concernées.
    47. Sur la base des documents et autres moyens produits par les Parties,
il semble que des attaques continuent de frapper les civils en Ukraine orien-
tale (et tout particulièrement à Avdiivka) et de faire des victimes, morts ou
blessés ; cette situation perdure depuis 2014 70. Des attaques armées se sont
produites et continuent de se produire, causant des pertes en vies humaines
et des dommages corporels, atteintes qui, de par leur nature même, sont

   68 Voir, à cet égard, Demande en interprétation de l’arrêt du 15 juin 1962 en l’affaire

du Temple de Préah Vihéar (Cambodge c. Thaïlande) (Cambodge c. Thaïlande), mesures
conservatoires, ordonnance du 18 juillet 2011, C.I.J. Recueil 2011 (II), p. 550, par. 53.
   69 Application de la convention internationale sur l’élimination de toutes les formes de

discrimination raciale (Géorgie c. Fédération de Russie), mesures conservatoires, ordonnance
du 15 octobre 2008, C.I.J. Recueil 2008, p. 395-396, p. 353, par. 141.
   70 Sur la très récente escalade des hostilités à Avdiivka/Donetsk/Makiivka, voir les

rapports du Haut-Commissariat des Nations Unies aux droits de l’homme, Conflict-
Related Civilian Casualties in Ukraine (6 mars 2017), p. 1 ; Escalation of Hostilities Has
Exacerbated Civilian Suffering — UN Report (4 mars 2017), p. 1-2.

                                                                                         71

application de la cirft et de la ciedr (op. ind. cançado trindade) 172

irréparables 71. Il y a urgence, et la Cour se doit de protéger les groupes vul-
nérables de la population. La signature des deux accords de Minsk (les 5 sep-
tembre 2014 et 12 février 2015) 72 n’ayant pas permis de rétablir la stabilité ni
de mettre un terme aux tensions et tirs d’artillerie aveugles 73 (de toutes ori-
gines), il est évident qu’il lui faut indiquer des mesures conservatoires.

   48. La CIEDR, qui fait partie des traités fondamentaux relatifs aux droits
de l’homme conclus sous l’égide de l’Organisation des Nations Unies, a pour
objet de protéger les droits de la personne humaine au niveau intra-étatique.
La nécessité de protéger les groupes vulnérables de la population aurait
donc dû amener la Cour à conclure que le critère de vulnérabilité humaine
s’appliquait en la présente aﬀaire, et que l’indication de mesures conser-
vatoires s’imposait. Pour ce faire, la Cour avait compétence prima facie au
titre de la CIEDR (notamment les articles 2 1) et 5 b)) et de la CIRFT
(l’article 18, en ce qu’il se rapporte à l’article 2), tout obstacle injustiﬁé à
l’accès à la justice sur le fondement de ces deux instruments devant être
écarté.
   49. Lorsqu’un risque pèse sur la vie humaine ou sur la santé, la Cour
prend dûment en compte la probabilité d’un dommage qui serait nécessai-
rement irréparable. Des atteintes à des droits prévus par la CIEDR, dans
la mesure où elles pourraient, de manière imminente, exposer les per-
sonnes concernées à des privations, à un sort pénible et angoissant ou à
des dangers pour leur vie et leur santé, sont susceptibles d’entraîner des
dommages que l’on est en droit de qualiﬁer d’irréparables ; pareil risque
de préjudice irréparable rend particulièrement vulnérables certains
groupes ethniques locaux (les communautés tatare de Crimée et ukrai-
nienne de souche) 74.
   50. La sécurité des groupes vulnérables de la population demeurant en
péril, la Cour se doit d’indiquer des mesures conservatoires pour protéger
ceux-ci. En outre, l’état de conﬂit armé et l’application conséquente du
droit international humanitaire ne font pas obstacle à la mise en œuvre de
la CIRFT et de la CIEDR : ces deux branches du droit ne s’excluent pas
mutuellement mais se renforcent au contraire l’une l’autre dans le contexte



    71 Voir, à cet égard, Application de la convention internationale sur l’élimination de toutes

les formes de discrimination raciale (Géorgie c. Fédération de Russie), mesures conserva-
toires, ordonnance du 15 octobre 2008, C.I.J. Recueil 2008, p. 396, par. 142.
    72 Les deux accords contiennent des dispositions analogues et, notamment, des enga-

gements exprès en faveur : d’un cessez-le-feu bilatéral immédiat (avec suivi et vériﬁcation
de la part de l’OSCE) ; du retrait du territoire de l’Ukraine des groupes armés illégaux ; de
la libération des otages et autres personnes retenues illicitement ; d’une garantie d’accès à
l’aide humanitaire.
    73 Ainsi que rapporté, par exemple, par la mission d’observation spéciale de l’OSCE en

Ukraine, sur la base d’informations reçues jusqu’au 30 janvier 2017.
    74 Application de la convention internationale sur l’élimination de toutes les formes de

discrimination raciale (Géorgie c. Fédération de Russie), mesures conservatoires, ordonnance
du 15 octobre 2008, C.I.J. Recueil 2008, p. 396, par. 142-143.

                                                                                             72

application de la cirft et de la ciedr (op. ind. cançado trindade) 173

de la présente aﬀaire, aﬁn d’assurer la protection de personnes en situa-
tion de grande vulnérabilité.
   51. Il est rassurant que la Cour, en tant qu’« organe judiciaire principal
des Nations Unies » (article 92 de la Charte), prescrive des mesures
conservatoires lorsqu’il existe un risque imminent de (nouvelles) viola-
tions des droits de l’homme et du droit international humanitaire. Les
circonstances de l’espèce exigent de considérer dans leur ensemble les dis-
positions pertinentes des deux conventions, les prescriptions du droit
international des droits de l’homme et celles du droit international huma-
nitaire, aux ﬁns d’interprétation. D’autres organes principaux des
Nations Unies — notamment l’Assemblée générale 75 et le Conseil de
sécurité 76 — ont eux aussi exprimé leurs préoccupations à l’égard des cir-
constances de l’espèce.


     VII. L’attention portée par la communauté internationale
    aux conditions de vie des populations partout dans le monde

   52. Ce n’est pas la première fois que, face au sort de groupes de popu-
lations vulnérables victimes de conﬂits armés ou d’hostilités, je soutiens
que les conventions internationales régissant le droit international huma-
nitaire et d’autres conventions internationales (relatives aux droits de
l’homme et à d’autres questions) présentent des « points de rapproche-
ment et de convergence » et peuvent trouver à s’appliquer de manière
concomitante, ce qui — comme je l’ai relevé voici une quinzaine d’années
dans le cadre d’une autre juridiction internationale — exige clairement de
reconnaître les eﬀets d’une convention donnée vis-à-vis de tiers, simples
particuliers (théorie du Drittwirkung) 77. Il en va ainsi, dans la présente
instance, de la CIRFT et de la CIEDR : le principe du Drittwirkung a ici
une incidence, les deux conventions couvrant les relations entre personnes
privées, sans exclure l’engagement éventuel de la responsabilité de l’Etat
(fût-ce par omission — une question qu’il conviendra d’examiner au stade
ultérieur du fond).
   53. Comme je l’ai déjà indiqué dans la présente opinion, la vulnérabi-
lité des victimes, et ses implications, est donc clairement reconnue dans la
jurisprudence internationale contemporaine de diﬀérentes instances

    75 Nations Unies, Assemblée générale, résolution 68/262 du 27 mars 2014 (par. 4, sur la

nécessité de protéger la vie humaine en Ukraine) ; Assemblée générale, résolution 71/205 du
19 décembre 2016 (par. 1 et 2 b), sur les préoccupations relatives aux mesures et pratiques
discriminatoires en Crimée).
    76 Nations Unies, Conseil de sécurité, résolution 2202 (2015) du 17 février 2015 (par. 1

et 3, sur la nécessité de mettre en œuvre « l’ensemble de mesures en vue de l’application des
accords de Minsk » du 12 février 2015).
    77 CIADH, aﬀaire relative à la « Communauté de Paix » de San José de Apartadó

c. Colombie, décision du 18 juin 2002, opinion concordante de M. le juge Cançado Trin-
dade, par. 14 ; CIADH, aﬀaire des Centres pénitentiaires de Mendoza c. Argentine, décision
du 30 mars 2006, opinion concordante de M. le juge Cançado Trindade, par. 5.

                                                                                          73

application de la cirft et de la ciedr (op. ind. cançado trindade) 174

judiciaires internationales (cf. partie III, supra). Dans un cadre plus
large encore, je voudrais au surplus relever, à cet égard, ce fait
— notable — que les cycles de conférences mondiales tenues sous l’égide
de l’Organisation des Nations Unies 78 (dans les années 1990 et au début
de la dernière décennie) ont fait apparaître un dénominateur commun,
sous-tendant leurs documents ﬁnals, en ce qu’y était consacrée la légiti-
mité des préoccupations qu’inspirent à la communauté internationale
tout entière 79 les conditions d’existence de la population des diﬀérentes
parties du monde.
   54. La deuxième conférence mondiale sur les droits de l’homme qui
s’est tenue à Vienne, en 1993, notamment, a ajouté un élément supplé-
mentaire essentiel à ce dénominateur commun, une attention particulière
ayant été prêtée aux groupes vulnérables de la population sur l’ensemble
de la planète. La protection des plus vulnérables en constitue d’ailleurs
l’héritage le plus marquant 80. Plus que toute autre conférence mondiale
s’étant tenue dans le cadre de ce cycle, elle a présenté, compte tenu de la
thématique vaste qui était la sienne, une vision systémique de tous les
groupes de populations se trouvant dans un état de vulnérabilité ou
d’extrême adversité.
   55. La déclaration et le programme d’action de Vienne, adoptés à l’is-
sue de la conférence mondiale tenue à Vienne en 1993, ont quant à eux
appelé la communauté internationale à accorder une attention particu-
lière aux personnes victimes de discrimination et aux groupes vulnérables,
qui ont le plus besoin d’être protégés 81, contribuant ainsi grandement à
faire reconnaître la place centrale des victimes dans cette protection, ainsi
que l’importance des conditions de vie qu’elles endurent dans leur situa-
tion de grande vulnérabilité. Cette place centrale a perduré jusqu’à nos



    78 Conférences mondiales sur : l’environnement et le développement (Rio de Janeiro,

1992) ; les droits de l’homme (Vienne, 1993) ; la population et le développement (Le Caire,
1994) ; le développement social (Copenhague, 1995) ; les droits des femmes (Beijing, 1995) ;
les habitats humains — Habitat-II (Istanbul, 1996) ; et contre le racisme (Durban, Afrique
du Sud, 2001).
    79 Voir A. A. Cançado Trindade, Tratado de Direito Internacional dos Direitos Humanos,

vol. I, 2e éd., Porto Alegre (Brésil), S. A. Fabris Ed., 2003, chap. III-VII, p. 165-338 ; et
voir A. A. Cançado Trindade, “Sustainable Human Development and Conditions of Life
as a Matter of Legitimate International Concern: The Legacy of the UN World Confe-
rences”, Japan and International Law — Past, Present and Future (Symposium of the
Centennial of the Japanese Association of International Law), La Haye, Kluwer, 1999,
p. 285-309.
    80 Voir A. A. Cançado Trindade, A Proteção dos Vulneráveis como Legado da II

Conferência Mundial de Direitos Humanos (1993-2013), Fortaleza (Brésil), IBDH/IIDH/
SLADI, 2014, p. 13-363.
    81 A. A. Cançado Trindade, « Nouvelles réﬂexions sur l’interdépendance ou l’indivisibi-

lité de tous les droits de l’homme, une décennie après la conférence mondiale de Vienne »,
El Derecho Internacional : Normas, Hechos y Valores — Liber Amicorum J. A. Pastor
Ridruejo (L. Caﬂisch et autres, dir. publ.), Madrid, Universidad Complutense, 2005,
p. 59-73.

                                                                                          74

application de la cirft et de la ciedr (op. ind. cançado trindade) 175

jours, et se trouve mise en avant dans les cas de violation systématique de
droits fondamentaux des victimes, entre autres circonstances particulière-
ment aggravantes 82.

 VIII. Mesures conservatoires : protection de la personne humaine,
          par-delà la dimension strictement interétatique

   56. Voici huit ans, en l’aﬀaire des Questions concernant l’obligation de
poursuivre ou d’extrader (Belgique c. Sénégal), la Cour, dans son ordon-
nance du 28 mai 2009, a décidé de ne pas indiquer de mesures conserva-
toires. J’ai joint à cette ordonnance une opinion dissidente, rappelant
l’histoire des victimes du régime de Hissène Habré (1982-1990) au Tchad
(C.I.J. Recueil 2009, p. 176-182, par. 30-45), dans leur quête de justice ;
après avoir appelé l’attention sur la nature préventive que revêtent en droit
ces mesures, dont l’octroi ne préjuge nullement la décision déﬁnitive sur le
fond des aﬀaires concernées (ibid., p. 169, par. 12), et leur caractère tutélaire
(ibid., p. 170, par. 13), j’ai jugé utile de relever que, au ﬁl des dernières
décennies, la Cour, dans ses décisions à cet égard, a progressivement cher-
ché à dépasser la perspective strictement interétatique, en reconnaissant la
nécessité de préserver la « vie humaine et l’intégrité de la personne », comme
droits fondamentaux de l’individu (ibid., p. 174, par. 20-21).

   57. Les parties elles-mêmes n’ont pas cherché à contester cette
approche, lorsque, à l’origine du contentieux interétatique les opposant
devant la Cour, se trouvaient des allégations de graves violations du droit
international relatif aux droits de l’homme et du droit international
humanitaire (ibid., p. 180, par. 40) ; des Etats demandeurs, dans le cadre
des plaidoiries qu’ils ont présentées, ont ainsi pu « dépasse[r l’]ancienne
vision purement interétatique », en cherchant à justiﬁer la protection, au
moyen de mesures conservatoires, des « droits fondamentaux de la per-
sonne humaine » (ibid., p. 175, par. 23). De fait, ajoutais-je dans mon opi-
nion dissidente, au cours des dernières décennies,
     « les mesures conservatoires indiquées dans les ordonnances succes-
     sives de la Cour [ont] transcendé la dimension interétatique du passé,
     artiﬁcielle, pour en venir à sauvegarder aussi les droits dont l’être
     humain est le titulaire ultime. Cette évolution rassurante ne souﬀre
     aucun recul, puisqu’elle a eu lieu pour répondre à un besoin fonda-
     mental et à une aspiration partagés non seulement par les Etats, mais
     par la communauté internationale moderne tout entière. » (Ibid.,
     p. 175, par. 25.)
   82 Voir A. A. Cançado Trindade, State Responsibility in Cases of Massacres:

Contemporary Advances in International Justice, Universiteit Utrecht, 2011, p. 1-71 ;
A. A. Cançado Trindade, The Access of Individuals to International Justice, Oxford
University Press, 2011, chap. X, p. 179-191 ; A. A. Cançado Trindade, « Die Entwicklung
des interamerikanischen Systems zum Schutz der Menschenrechte », Zeitschrift für
ausländisches öffentliches Recht und Völkerrecht, vol. 70, 2010, p. 629-699.

                                                                                    75

application de la cirft et de la ciedr (op. ind. cançado trindade) 176

   58. J’ai mis en exergue l’importance et la dimension temporelle des
mesures conservatoires, eu égard, en particulier, à la fugacité et à la fragi-
lité de la vie humaine (C.I.J. Recueil 2009, p. 182, par. 46-47), et souligné
que la longueur des délais pouvait constituer une circonstance aggravante
dans le cas de personnes en situation d’adversité, voire sans défense (ibid.,
p. 186, par. 59). Toujours dans le cadre de l’aﬀaire des Questions concer-
nant l’obligation de poursuivre ou d’extrader (Belgique c. Sénégal) (fond,
arrêt, C.I.J. Recueil 2012 (II), p. 422), j’ai fait valoir que ce sont les êtres
humains, les victimes, et non les Etats, qui occupent la place centrale, et
que, au vu de l’attention accordée à leur situation de grande vulnérabilité,
de nouveaux développements s’imposaient (ibid., p. 555, par. 174).
   59. Dans l’opinion individuelle que j’ai jointe à l’arrêt rendu en l’af-
faire Ahmadou Sadio Diallo (République de Guinée c. République démocra-
tique du Congo) (fond, arrêt, C.I.J. Recueil 2010 (II), p. 639), j’ai fait
observer que « [l]’humanité d[evait] imprégner le comportement humain en
toutes circonstances, en temps de paix comme en temps de troubles et de
conﬂit armé » (ibid., p. 762, par. 102), tout particulièrement s’agissant de
« personnes vulnérables, ou même sans défense » (ibid., par. 105). Plus
récemment, dans l’opinion dissidente dont j’ai accompagné l’ordonnance
du 16 juillet 2013 rendue par la Cour dans le cadre des aﬀaires relatives à
Certaines activités menées par le Nicaragua dans la région frontalière
(Costa Rica c. Nicaragua) et à la Construction d’une route au Costa Rica
le long du fleuve San Juan (Nicaragua c. Costa Rica) (mesures conserva-
toires, ordonnance du 16 juillet 2013, C.I.J. Recueil 2013, p. 230), qui ont
fait l’objet d’une jonction d’instance, j’ai noté ceci :
        « Après tout, le respect et l’exécution conforme des obligations
     prescrites dans le cadre de mesures conservatoires ne proﬁtent pas
     seulement aux Etats, mais également aux êtres humains — élément
     important dont ne tient aucun compte l’approche strictement inter-
     étatique. Or, cette conception traditionnelle est depuis longtemps
     dépassée et semble insuﬃsante, voire inadéquate, aux ﬁns des obliga-
     tions découlant des mesures conservatoires. » (Ibid., p. 263, par. 56.)
   60. A ce stade, je me permettrai une brève référence aux deux aﬀaires
opposant l’Ukraine à la Fédération de Russie qui sont pendantes devant
la Cour européenne des droits de l’homme, et qui illustrent le besoin de
protection de la personne humaine, au-delà de la dimension strictement
interétatique. La Cour européenne a appliqué des mesures provisoires
dans ces deux aﬀaires interétatiques, en plus de l’avoir fait dans le cas de
plus de 150 requêtes individuelles (sur un total de plus de 1400) soumises
par des personnes privées contre l’Ukraine, la Fédération de Russie, ou
contre l’une et l’autre 83.

   83 Dans une troisième aﬀaire opposant l’Ukraine à la Russie (requête no 49537/14), la

Cour européenne des droits de l’homme a promptement adopté des mesures provisoires,
alors qu’était en cause la sécurité d’un ressortissant ukrainien d’origine tatare de Crimée
— cette aﬀaire a ensuite été radiée du rôle ; voir CEDH, communiqué de presse 286 (2015),

                                                                                        76

application de la cirft et de la ciedr (op. ind. cançado trindade) 177

   61. Dans la première aﬀaire Ukraine c. Fédération de Russie, par
exemple, la CEDH, en appliquant ces mesures provisoires, a appelé les
deux Parties à s’abstenir de prendre toute mesure, en particulier de nature
militaire, qui pourrait donner lieu à des violations de droits garantis aux
civils par la convention européenne des droits de l’homme (y compris en
menaçant leur vie et leur santé), ainsi qu’à se conformer aux engagements
qu’elles ont pris au titre de la convention, notamment s’agissant du droit
fondamental à la vie (art. 2) et de l’interdiction des traitements inhumains
ou dégradants (art. 3) 84.


                          IX. Violence chronique
                  et tragédie de la vulnérabilité humaine

   62. Nous le savons tous, la fugacité et la fragilité de la vie humaine ont
de tout temps intéressé les philosophes. Ces caractéristiques revêtent une
dimension tragique face à la persistance de la violence chronique, ainsi
que des politiques qui en sont le terreau. La pensée humaniste s’est tou-
jours élevée contre celles-ci, défendant la vie humaine et des conditions de
vie décentes. Je voudrais ici citer à titre d’exemple les réﬂexions de l’écri-
vain universel Léon Tolstoï, qui conservent toute leur actualité de nos
jours, bien que dans un contexte totalement diﬀérent.
   63. Dans ses premiers écrits (1854-1856) sur le siège de Sébastopol pen-
dant la guerre de Crimée (de décembre 1854 à août 1856), Léon Tolstoï
exprimait déjà cette position humaniste et paciﬁste, défendant la résis-
tance non violente à l’injustice et à l’oppression, et mettant en garde
contre l’irrationalité et la cruauté de la guerre. Il lui apparaissait injusti-
ﬁable de former des hommes à s’entretuer, et de les envoyer sur le champ
de bataille inﬂiger blessures, souﬀrances et pertes qui endeuilleraient les
deux camps. Dans ce contexte d’incitation à la haine, soit la guerre était
pure folie, soit ses instigateurs n’étaient pas des créatures rationnelles. La
guerre était à ses yeux une tragédie de la condition humaine (dont il ne
résultait qu’un enchevêtrement de corps autour de quelques survivants),
un mal dont il fallait à tout prix se garder 85.
   64. Bien des années plus tard, dans son chef-d’œuvre épique, Guerre et
Paix (1869), l’on retrouve l’expression de cette philosophie humaniste. Au


du 24 septembre 2015, p. 1. Dans la seconde aﬀaire toujours pendante opposant ces deux
pays (requête no 43800/14, portant sur des personnes enlevées puis ramenées en Ukraine),
des mesures provisoires ont rapidement été appliquées, avant d’être levées par la CEDH ;
voir CEDH, communiqué de presse 345 (2014), du 26 novembre 2014, p. 2. S’agissant
des plus de 150 requêtes individuelles, voir CEDH, communiqué de presse 296 (2015), du
1er octobre 2015, p. 2 ; et CEDH, communiqué de presse 122 (2015), du 13 avril 2015, p. 1.
    84 Voir CEDH, communiqué de presse 73 (2014), du 13 mars 2014, p. 1 ; voir aussi

CEDH, communiqué de presse 345 (2014), du 26 novembre 2014, p. 1-2.
    85 L. Tolstoï, Contos de Guerra [Récits de Sébastopol] (1855-1856), Lisbonne, Relógio

d’Agua Edit., 2015 (rééd.), p. 21, 26, 32 et 74.

                                                                                       77

application de la cirft et de la ciedr (op. ind. cançado trindade) 178

cours des siècles — y lit-on —, des « millions d’êtres se [sont] livr[és]
mutuellement aux crimes les plus odieux » sans se regarder comme crimi-
nels 86. Souvent, avec patriotisme, ils se préparaient à l’assassinat, le « but
de la guerre » ; ils se rencontraient pour se massacrer, faisant sonner bien
haut la victoire « car plus il y a de morts, plus elle est éclatante » 87.

   65. Léon Tolstoï s’inquiétait de ce que, au rebours de « toute huma-
nité », « la notion de … grandeur [pût sembler] exclure la notion du bien
et du mal », même à l’égard d’atrocités, rien ne paraissant répréhensible
face à l’idéal « de gloire et [de] grandeur » 88. Or, écrivait-il dans Guerre et
Paix, il ne pouvait être question de libre arbitre, l’action humaine devant
être contrôlée, chacune de nos connaissances n’être « qu’un acte de sou-
mission de l’essence de la vie aux lois de la raison », et l’homme ne pou-
vant se connaître que « par la conscience » 89.
   66. Léon Tolstoï ne s’est jamais départi de ces préoccupations. Bien
des années après avoir écrit les romans qui ont fait sa renommée littéraire,
Guerre et Paix et Anna Karénine, il s’est intéressé dans ses écrits à la pen-
sée religieuse, et en particulier à la non-violence et la résistance passive.
En 1901, dans L’Esclavage moderne, il soulignait les dangers de la vio-
lence extrême, organisée, critiquant la conscription de soldats envoyés à
la guerre pour tuer des gens vulnérables et sans défense 90.
   67. Au cours des dernières années de sa vie, Léon Tolstoï a pris posi-
tion, dans son ouvrage Le salut est en vous (1894-1897), contre la guerre
et l’« armementisme » 91, invoquant la « conscience des hommes » 92. Il
condamnait en particulier la conscription 93 en tant que forme de violence
d’Etat, privant ceux qui en faisaient l’objet de leur vie privée et de leur vie
de famille 94. C’était là, ajoutait-il, un renversement des ﬁnalités humaines
de l’Etat 95, une forme d’« esclavage militaire » 96, vouant les conscrits à
s’entr’égorger 97, et partant à causer et se faire du tort 98.


   86 L. Tolstoï, Guerre et Paix (1887), Editions du groupe « Ebooks libres et gratuits »,

tome II, p. 296, disponible sur : https://www.ebooksgratuits.com/pdf/tolstoi_guerre_et_
paix_2.pdf.
   87 Ibid., tome III, p. 42, disponible sur : https://www.ebooksgratuits.com/pdf/tolstoi_

guerre_et_paix_3.pdf.
   88 Ibid., p. 439 et 521.
   89 Ibid., p. 622 et 605.
   90 L. Tolstoï, La Esclavitud de Nuestro Tiempo [L’Esclavage moderne, 1900], Barce-

lone, Littera, 2000 (rééd.), p. 86-87, 89, 91, 97, 101, 103-104 et 121.
   91 L. Tolstoï, El Reino de Dios Está en Vosotros [Le salut est en vous], 7e éd., Barcelone,

Ed. Kairós, 2016, p. 21, 152-153, 157 et 170.
   92 Ibid., p. 24 et 229, et voir p. 412 et 414.
   93 Ibid., p. 186-189, 209 et 353.
   94 Ibid., p. 211-212 et 230-231.
   95 Ibid., p. 213.
   96 Ibid., p. 216 ; voir aussi p. 364.
   97 Ibid., p. 371-372.
   98 Ibid., p. 387 et 393.



                                                                                           78

application de la cirft et de la ciedr (op. ind. cançado trindade) 179

   X. Mesures conservatoires : protection des populations vivant
                        sur un territoire

   68. Je l’ai déjà exposé : dans un contexte de violence généralisée, les
bénéﬁciaires ultimes des obligations découlant de l’indication de mesures
conservatoires sont les êtres humains. Une perspective purement inter-
étatique est, selon moi, insuﬃsante et dépassée, s’agissant d’appréhender
comme il se doit ces obligations (cf. partie VIII, supra). Ainsi, voici plus
de dix ans, dans l’opinion individuelle que j’ai jointe à l’ordonnance ren-
due au stade des mesures conservatoires en l’aﬀaire de la Demande en
interprétation de l’arrêt du 15 juin 1962 en l’affaire du Temple de
Préah Vihéar (Cambodge c. Thaïlande) (Cambodge c. Thaïlande)
(C.I.J Recueil 2011 (II)), j’ai estimé devoir appeler l’attention sur ce
point (p. 588, par. 66, p. 589-590, par. 70, p. 592-593, par. 77, et p. 606,
par. 113). J’ai aussi écrit que
     « [l]e droit international a, d’une certaine manière, vocation anticipa-
     toire lorsqu’il régit des faits de société, pour empêcher le désordre et
     le chaos, ainsi que tout préjudice irréparable… D’où la raison d’être
     des mesures conservatoires : prévenir et éviter un préjudice irrépa-
     rable dans des situations présentant un caractère de gravité et d’ur-
     gence. Pareilles mesures sont préventives, en ce qu’elles sont de
     nature anticipative, tournées vers l’avenir. Elles illustrent la dimen-
     sion préventive de la sauvegarde des droits. Là encore, l’inﬂuence du
     facteur temps est manifeste. » (Ibid., p. 588, par. 64.)
   69. J’ai ajouté que les mesures conservatoires, qui visent à protéger la
vie humaine, commandent d’adopter une perspective humaniste, en tant
que, outre le territoire, elles visent la population, « l’élément constitutif le
plus précieux » de la notion d’Etat (ibid., p. 589-590, par. 70, et p. 594,
par. 81). Il convient d’appréhender, ensemble, territoire et population, en
accordant « toute l’importance voulue à la dimension humaine » (ibid.,
p. 599, par. 97). Après tout, concluais-je sur ce point,
     « [t]out ne peut pas être ramené à la souveraineté territoriale. Le
     droit fondamental de l’homme à la vie n’est en rien subsumé sous la
     souveraineté de l’Etat. Le droit de l’homme de ne pas être déplacé ou
     évacué de force de ses foyers ne se confond nullement avec la souve-
     raineté territoriale. La Cour se doit d’adapter son mode de pensée et
     son langage aux besoins nouveaux de protection lorsqu’elle décide
     d’indiquer ou de prescrire des mesures conservatoires. » (Ibid.,
     p. 599-600, par. 99.)
   70. Peu de temps après, il m’a été donné de revenir plus en détail sur ce
point, dans le cadre des aﬀaires relatives à Certaines activités menées par
le Nicaragua dans la région frontalière (Costa Rica c. Nicaragua) et à la
Construction d’une route au Costa Rica le long du fleuve San Juan (Nica-
ragua c. Costa Rica), aﬀaires qui ont fait l’objet d’une jonction d’ins-
tances ; j’ai joint une opinion dissidente à l’ordonnance du 16 juillet 2013,

                                                                             79

application de la cirft et de la ciedr (op. ind. cançado trindade) 180

dans laquelle la Cour a décidé de ne pas indiquer de mesures conserva-
toires, et une opinion individuelle à celle qu’elle a rendue ensuite, le
22 novembre 2013, où elle en a prescrit.
   71. Dans mon opinion dissidente du 16 juillet 2013, j’ai souligné que la
Cour se trouvait une fois de plus sollicitée en vue d’assurer la protection
de populations vivant sur un territoire (C.I.J. Recueil 2013, p. 257,
par. 39, et p. 260, par. 46-47), en appelant l’attention sur la dimen-
sion préventive de la sauvegarde des droits en cause (ibid., p. 258, par. 41).
Ayant fait référence à d’autres situations de même nature, j’ajoutais
que,
     « au cours des trente dernières années, la Cour a progressivement
     abandonné l’approche strictement interétatique pour prendre en
     considération les droits à protéger au moyen des mesures conserva-
     toires sollicitées.
      . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
        Les faits tendent à prendre le pas sur les normes, et celles-ci doivent
     donc pouvoir répondre aux nouvelles situations qu’elles sont censées
     réglementer, en accordant aux valeurs jugées supérieures toute l’at-
     tention qu’elles méritent 99. Les Etats amenés à ester devant la Cour
     continuent à avoir le monopole du jus standi ainsi que du locus standi
     in judicio, en ce qui concerne les demandes en indication de mesures
     conservatoires, mais cela ne semble pas avoir empêché jusqu’à pré-
     sent de protéger les droits des personnes en même temps que ceux des
     Etats. Il n’est pas rare que les droits dont la protection est recherchée
     à travers les mesures conservatoires bénéﬁcient, en ﬁn de compte, à
     des êtres humains, aux côtés des Etats sur le territoire desquels ils
     vivent. Les mesures conservatoires indiquées dans un certain nombre
     d’ordonnances successives de la Cour ont transcendé la dimension
     interétatique artiﬁcielle du passé, et en sont venues à étendre la pro-
     tection à des droits dont les titulaires ultimes sont des êtres humains. »
     (Ibid., p. 261, par. 49-50.)
   72. J’ai ensuite relevé que les mesures conservatoires étaient « propre-
ment tutélaires », chaque Etat étant tenu « de protéger l’ensemble des per-
sonnes qui relèvent de sa juridiction », et d’éviter ainsi les « atteintes à
[leur] intégrité physique ou à leur vie » (ibid., p. 263, par. 56). Les mesures
conservatoires possèdent un régime juridique autonome qui leur est
propre, lequel a besoin d’un aﬃnage conceptuel requérant de s’intéresser
aux conséquences juridiques d’une absence de mise en œuvre, qui engage
la responsabilité de l’Etat et entraîne des conséquences juridiques (ibid.,
p. 267-268, par. 69-72).
   73. Les obligations que génère l’indication de ces mesures sont des
obligations « distinctes de celles » découlant des arrêts rendus par la Cour

   99 Voir inter alia, G. Morin, La révolte du droit contre le code — La révision nécessaire

des concepts juridiques, Paris, Libr. Rec. Sirey, 1945, p. 2, 6-7 et 109-115.

                                                                                         80

application de la cirft et de la ciedr (op. ind. cançado trindade) 181

sur le fond de l’aﬀaire (C.I.J. Recueil 2013, p. 269, par. 75). Je concluais
que la Cour devait en conséquence adopter une « position plus proactive »
aﬁn de
        « contribuer eﬃcacement à éviter ou prévenir les dommages irrépa-
        rables dans des situations d’urgence, ce qui proﬁtera[it], en ﬁn de
        compte, à tous les sujets du droit international — qu’il s’agisse des
        Etats, de groupes d’individus ou de simples particuliers. Après tout,
        la personne humaine (vivant en harmonie dans son habitat naturel)
        occupe une place centrale dans le jus gentium de notre temps » (ibid.,
        p. 270, par. 76).


        XI. Régime juridique autonome des mesures conservatoires :
                obligation de mettre en œuvre ces mesures

   74. Dans la présente aﬀaire relative à l’Application de la convention
internationale pour la répression du financement du terrorisme et de la
convention internationale sur l’élimination de toutes les formes de discrimi-
nation raciale (Ukraine c. Fédération de Russie), nous avons de nouveau
aﬀaire au régime juridique autonome des mesures conservatoires, auquel
j’ai déjà fait référence. Ce régime est déﬁni par les droits à protéger (qui
ne sont pas nécessairement les mêmes que ceux qui seront invoqués ulté-
rieurement au stade du fond), par les obligations découlant des mesures
conservatoires, qui génèrent de manière autonome la responsabilité de
l’Etat, avec ses conséquences juridiques, et par la présence de victimes
(éventuelles) déjà à ce stade.
   75. Comme le montre le cas d’espèce, les droits revendiqués à protéger
comprennent les droits fondamentaux des êtres humains tels que le droit
à la vie, le droit à la sécurité et à l’intégrité de la personne et le droit de ne
pas être déplacé de force ni expulsé de son domicile. L’obligation de res-
pecter les mesures de protection prescrites met en avant un autre élément
conﬁgurant le régime juridique autonome des mesures conservatoires,
auquel je vais maintenant m’intéresser plus particulièrement, et dont les
composants sont : défaut de mise en œuvre des mesures et engagement
immédiat de la responsabilité de l’Etat ; constatation sans délai par la
Cour du non-respect de telles mesures ; et obligation conséquente de répa-
rer les dommages en résultant.
   76. Peu après avoir joint l’opinion dissidente susmentionnée à l’ordon-
nance du 16 juillet 2013, j’ai observé, dans le cadre de l’opinion indivi-
duelle dont j’ai accompagné celle qu’a rendue la Cour le 22 novembre
2013 dans les mêmes aﬀaires, dont les instances avaient été jointes, entre
le Costa Rica et le Nicaragua, que, si le régime juridique autonome propre
aux mesures conservatoires s’était maintenant élargi, des développements
s’imposaient toujours 100, notamment en ce qui concerne le volet relatif à
  100   Voir note 10, supra.

                                                                               81

application de la cirft et de la ciedr (op. ind. cançado trindade) 182

la nécessité de respecter ces mesures (C.I.J. Recueil 2013, p. 378-381,
par. 20-26). Puisque les mesures conservatoires génèrent en elles-mêmes
des obligations, leur non-respect engage la responsabilité et entraîne des
conséquences juridiques (ibid., p. 382-383, par. 29).

                         1. Défaut de mise en œuvre
                          et responsabilité de l’Etat
   77. Les bénéﬁciaires de l’application de mesures conservatoires — écri-
vais-je encore — peuvent être « des Etats, de[s] groupes d’individus ou de
simples particuliers » (ibid., p. 384, par. 31). J’ai rappelé également que, si
la Cour avait indiqué ou ordonné les mesures conservatoires sollicitées
dans son ordonnance du 16 juillet 2013 (voir supra), « la situation qui
préva[lait alors] dans le territoire litigieux … aurait pu être évitée » (ibid.,
p. 387, par. 38), et j’ai conclu que le défaut de mise en œuvre de telles
mesures « constitu[ait] un chef de responsabilité supplémentaire dont il
incomb[ait] à la Cour d’extraire les conséquences » (ibid., par. 40).

   78. Deux ans plus tard, dans ces mêmes aﬀaires relatives à Certaines
activités menées par le Nicaragua dans la région frontalière (Costa Rica
c. Nicaragua) et à la Construction d’une route au Costa Rica le long du
fleuve San Juan (Nicaragua c. Costa Rica), j’ai joint à l’arrêt rendu par la
Cour le 16 décembre 2015 une nouvelle opinion individuelle, dans laquelle
je mettais en exergue la nécessité pour la Cour de constater sans délai le
non-respect de mesures conservatoires (C.I.J. Recueil 2015 (II), p. 759,
par. 3, et p. 769-772, par. 34-44) et défendais l’obligation de réparation
(sous toutes ses formes) des dommages découlant de ce non-respect (ibid.,
p. 759, par. 3, et p. 773-775, par. 47-52).

    2. La nécessité pour la Cour de constater sans délai le non-respect
         de mesures conservatoires : une position antivolontariste
   79. Il n’est pas nécessaire — ai-je fait valoir — d’attendre la conclusion
de la procédure sur le fond pour faire état d’un défaut de mise en œuvre
de mesures conservatoires (C.I.J. Recueil 2015 (II), p. 767, par. 26, et
p. 769, par. 33), les obligations de prévention étant des obligations com-
plémentaires par rapport à celles qui découlent de l’arrêt au fond ; pour
mieux servir la vocation anticipatoire de ces mesures, « la constatation du
non-respect d’une mesure conservatoire ne saurait être subordonnée à
l’achèvement de la procédure ultérieure sur le fond » (ibid., p. 770, par. 35).
Et je poursuivais ainsi : « Les juridictions internationales contemporaines
sont, à mon sens, dotées d’un pouvoir ou d’une faculté intrinsèque d’or-
donner si nécessaire des mesures conservatoires et de constater ex officio
le non-respect de celles-ci en en tirant les conséquences en droit. » (Ibid.,
par. 36.)
   80. En ce qui concerne les mesures conservatoires — ai-je fait remar-
quer —,

                                                                             82

application de la cirft et de la ciedr (op. ind. cançado trindade) 183

     « là encore, la notion de mesures conservatoires transcende les
     contraintes du positivisme juridique fondé sur le volontarisme 101. La
     Cour n’a pas à s’en tenir à ce que souhaitent les parties (c’est-à-dire
     aux termes dans lesquels elles expriment leur demande), ni à ce
     qu’elles sollicitent. Elle n’est pas un organe arbitral et n’est pas assu-
     jettie à la volonté des parties en litige. Il s’agit là d’un point impor-
     tant sur lequel j’ai appelé à plusieurs reprises l’attention de mes
     collègues de la Cour, alors que nous œuvrions au règlement de diﬀé-
     rends internationaux.
      . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
        La Cour … dev[rait] … être la garante du respect des obligations
     conventionnelles, au-delà de l’intention ou de la volonté déclarée des
     parties.
      . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
        La Cour, je le répète, n’est pas un organe arbitral et n’est pas assu-
     jettie à la volonté des parties en litige. Elle n’est tributaire ni des
     demandes de celles-ci ni des intentions qu’elles aﬃchent. Elle dispose
     du pouvoir ou de la faculté intrinsèque de déclarer sans délai que des
     mesures conservatoires n’ont pas été mises en œuvre, dans l’intérêt de
     la bonne administration de la justice. Prévalant sur la volonté, la
     recta ratio guide la bonne administration de la justice et l’exercice de
     la fonction juridictionnelle internationale, contribuant à assurer la
     prééminence du droit à l’échelle mondiale. » (Certaines activités
     menées par le Nicaragua dans la région frontalière (Costa Rica
     c. Nicaragua) et Construction d’une route au Costa Rica le long du
     fleuve San Juan (Nicaragua c. Costa Rica), C.I.J. Recueil 2015 (II),
     p. 771, par. 39-40, et p. 772, par. 42.)

                   3. Non-respect des mesures conservatoires
                            et devoir de réparation
   81. Dès lors qu’elle constate un manquement aux mesures conserva-
toires — écrivais-je encore dans la même opinion individuelle —, la Cour
est en droit d’aborder la question de la réparation (sous toutes ses formes),
indépendamment de la suite de la procédure sur le fond, puisque
« manquement et obligation de réparation vont de pair » (C.I.J. Recueil
2015 (II), p. 773, par. 47-48, et, p. 774, par 51). Dans l’intérêt de la bonne
administration de la justice, les juridictions internationales ont le pouvoir
ou la faculté intrinsèque de vériﬁer motu proprio si l’Etat concerné met en
œuvre les mesures conservatoires qu’elles ont prescrites et, dans la néga-
tive, d’en apprécier les conséquences juridiques et d’établir le devoir de
réparation (ibid., p. 778-779, par. 62-63).

   101 Pour un exposé de mes critiques à l’égard de la conception volontariste du droit

international, voir A. A. Cançado Trindade, « The Voluntarist Conception of Interna-
tional Law : A Re-Assessment », Revue de droit international de sciences diplomatiques et
politiques, vol. 59, Sottile (1981), p. 201-240.

                                                                                      83

application de la cirft et de la ciedr (op. ind. cançado trindade) 184

   82. Je relevais que, dans ce domaine, la jurisprudence internationale
semble devancer la doctrine et que c’est une source de satisfaction pour
moi que de tâcher d’y contribuer (C.I.J. Recueil 2015 (II), p. 779, par. 66).
Le développement progressif des mesures conservatoires illustre la perti-
nence de la dimension préventive en droit international contemporain
(ibid., p. 775-776, par. 53-56). Après tout, dans le cadre du régime juri-
dique autonome qui est le leur, les mesures conservatoires génèrent en
elles-mêmes des obligations et garantissent des droits qui ne sont pas
nécessairement ceux qui seront ultérieurement invoqués dans la procédure
au fond. Je concluais ensuite que le non-respect de mesures conservatoires
engage en lui-même la responsabilité de l’Etat, et entraîne le devoir d’ac-
corder sans délai réparation (ibid., p. 780-781, par. 68-72). Il incombe aux
juridictions internationales contemporaines de favoriser ce développement
progressif « au proﬁt de tous les justiciables » (ibid., p. 781, par. 73).
   83. Comme je l’ai relevé en outre dans l’opinion individuelle que j’ai
jointe à l’ordonnance rendue le 22 avril 2015 sur la demande tendant à la
modiﬁcation de l’ordonnance en indication de mesures conservatoires du
3 mars 2014 en l’aﬀaire relative à des Questions concernant la saisie et la
détention de certains documents et données (Timor-Leste c. Australie)
(C.I.J. Recueil 2015(II)), ces droits et obligations étant propres aux
mesures conservatoires, la Cour est tout à fait fondée à se prononcer
sur les conséquences juridiques de leur non-respect (y compris les répara-
tions dues)
    « sans attendre qu’une partie en litige ait manifesté sa « volonté ».
    C’est à la conscience humaine, qui l’emporte sur la « volonté », que
    l’on doit le développement progressif du droit international. Ex
    conscientia jus oritur. » (Ibid., p. 566, par. 13.)


                              XII. Épilogue

   84. La question portée à l’attention de la Cour dans le contexte factuel
de la demande ayant donné lieu à la présente ordonnance en indication de
mesures conservatoires en l’aﬀaire relative à l’Application de la convention
internationale pour la répression du financement du terrorisme et de la
convention internationale sur l’élimination de toutes les formes de discrimi-
nation raciale (Ukraine c. Fédération de Russie) requiert, ainsi que j’ai
tenté de le démontrer, une réﬂexion approfondie, et ce, dans une perspec-
tive humaniste. Cela est inéluctable, compte tenu de la place centrale
qu’occupent les victimes (y compris les victimes potentielles) dans le cadre
de l’examen de demandes en indication de mesures conservatoires telles
que celle qui a été présentée en l’espèce. Nous avons dans ce cas-là aﬀaire
à des êtres humains ayant grandement besoin d’être protégés, en situation
de vulnérabilité, voire sans défense.
   85. Dans ces circonstances, le critère décisif, selon moi, est celui de la
vulnérabilité humaine, et non celui de la « plausibilité » des droits. Compte

                                                                          84

application de la cirft et de la ciedr (op. ind. cançado trindade) 185

tenu de la gravité et de l’urgence de la situation, ainsi que du risque que
soit causé un (nouveau) dommage irréparable, des mesures conservatoires
étaient requises. Leur indication est guidée par le principe pro persona
humana, pro victima. Ces mesures témoignent du processus historique
d’humanisation que connaît actuellement le droit international — un pro-
cessus qui est irréversible. La protection des êtres humains en situation de
grande vulnérabilité a donc aujourd’hui trouvé son expression dans le
droit international, reﬂétant ainsi cette évolution historique ; mais il reste
encore un long chemin à parcourir.
   86. La nécessité pressante d’assurer la protection des êtres humains en
situation de grande vulnérabilité impose selon moi à la Cour de dépasser
la dimension strictement interétatique (celle qu’elle a coutume d’appli-
quer, associée au dogme du passé) et de centrer son attention sur les vic-
times (y compris les victimes potentielles 102) — qu’il s’agisse de
personnes 103, de groupes de personnes 104, de peuples ou du genre humain
dans son ensemble 105, en tant que sujets de droit international —, et non
pas sur les susceptibilités interétatiques. Les êtres humains en situation de
vulnérabilité sont en déﬁnitive les bénéﬁciaires des mesures conserva-
toires, qui revêtent aujourd’hui un caractère véritablement tutélaire et
constituent une réelle garantie juridictionnelle de nature préventive.
   87. J’ai déjà relevé que, au cours de la procédure qui a abouti à l’adop-
tion de la présente ordonnance, la situation d’extrême vulnérabilité
— commandant l’indication de mesures conservatoires — de certains
groupes de la population avait été portée à l’attention de la Cour (cf. par-
tie III, supra). Les deux Parties ont fourni à la Cour une documentation
abondante à cet égard, que j’ai passée en revue dans le cadre de la pré-
sente opinion individuelle (cf. partie IV, supra).
   88. Je trouve regrettable que pareille situation de vulnérabilité humaine
ne soit pas traitée comme il se doit dans le raisonnement de la Cour, ni
explicitement mentionnée dans le dispositif de la présente ordonnance, où
— alors que les documents versés au dossier rendent compte de celle de
certains groupes de la population (subissant, entre autres, des bombarde-

    102 Sur la notion de victimes potentielles dans le contexte de l’évolution de la notion de

victime (ou de la condition du demandeur) dans le domaine de la protection internationale
des droits de l’homme, voir A. A. Cançado Trindade, « Co-Existence and Co-ordination
of Mechanisms of International Protection of Human Rights (At Global and Regional
Levels) », Recueil des cours de l’Académie de droit international de La Haye, vol. 202 (1987),
chap. XI, p. 243-299, en particulier p. 271-292.
    103 Ainsi que je l’ai souligné dans l’exposé des opinions individuelles que j’ai jointes en

l’aﬀaire Ahmadou Sadio Diallo (fond, 30 novembre 2010 ; réparations, 19 juin 2012).
    104 Ainsi que je l’ai aﬃrmé dans les opinions dissidente et individuelle que j’ai jointes en

l’aﬀaire relative à des Questions concernant l’obligation de poursuivre ou d’extrader (ordon-
nance du 28 mai 2009 et arrêt du 20 juillet 2012, respectivement), ainsi que dans mon
opinion dissidente en l’aﬀaire relative à l’Application de la convention pour la prévention et
la répression du crime de génocide (arrêt du 3 février 2015).
    105 Ainsi que je l’ai soutenu dans trois récentes opinions dissidentes dans les trois

aﬀaires des Obligations relatives à des négociations concernant la cessation de la course aux
armes nucléaires et le désarmement nucléaire (arrêts du 5 octobre 2016).

                                                                                             85

application de la cirft et de la ciedr (op. ind. cançado trindade) 186

ments aveugles) — la protection des droits fondamentaux à la vie, à la
sécurité et à l’intégrité de la personne n’est même pas évoquée.
   89. Quoi qu’il en soit, le point 2) du dispositif, qui s’adresse aux deux
Parties et est le seul à couvrir l’ensemble du diﬀérend soumis à la Cour
(en tant qu’il englobe à la fois la CIRFT et la CIEDR), s’agissant de la
Crimée comme de l’Ukraine orientale, vise aussi implicitement, selon moi,
à protéger ces droits fondamentaux en ordonnant aux « deux Parties [de]
s’abstenir de tout acte qui risquerait d’aggraver ou d’étendre le diﬀérend
dont la Cour est saisie ou d’en rendre la solution plus diﬃcile ».
   90. Le principe d’humanité passe en premier. Il n’y a aucune restriction
ratione personae (qui consisterait par exemple à ne régir que les relations
entre Etats et individus). Les conventions internationales telles que les
instruments invoqués en l’espèce (la CIRFT et la CIEDR), comme je l’ai
déjà souligné, ont un eﬀet Drittwirkung, couvrant aussi les relations entre
individus, sans exclure pour autant l’examen ultérieur (sur le fond) de la
responsabilité de l’Etat, fût-elle engagée par omission.
   91. Après tout, le principe d’humanité imprègne l’ensemble du cor-
pus juris du droit international contemporain (englobant les tendances
convergentes du droit international des droits de l’homme, du droit inter-
national humanitaire, du droit international des réfugiés et du droit inter-
national pénal). Le principe d’humanité a une incidence avérée sur la
protection des êtres humains particulièrement vulnérables. Ici, la raison
d’humanité l’emporte sur la raison d’Etat. En déﬁnitive, les êtres humains
ont besoin d’être protégés du mal inhérent à l’homme.

                       (Signé) Antônio Augusto Cançado Trindade.




                                                                         86

